Exhibit 10.7

 

Execution Version

 

REVOLVING LOAN FACILITY CREDIT AGREEMENT

 

dated as of

 

May 2, 2014

 

among

 

 

CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.,
as Borrower,

 

 

THE LENDERS PARTY HERETO FROM TIME TO TIME,

 

 

and

TIME WARNER INC.,

as Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I            DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Terms Generally

28

Section 1.03

Resolution of Drafting Ambiguities

29

Section 1.04

Fluctuations in the Exchange Rate of Currencies

29

 

 

 

ARTICLE II            THE CREDITS

29

 

 

 

Section 2.01

Revolving Loan Commitments

29

Section 2.02

Loans

29

Section 2.03

Requests for Loans

30

Section 2.04

Funding of Loans

30

Section 2.05

Interest Elections

31

Section 2.06

Termination and Reduction of Commitments

32

Section 2.07

Repayment of Loans; Evidence of Debt

33

Section 2.08

Prepayment of Loans

33

Section 2.09

Interest

34

Section 2.10

Alternate Rate of Interest

35

Section 2.11

Increased Costs

36

Section 2.12

Break Funding Payments

37

Section 2.13

Illegality

37

Section 2.14

Taxes

38

Section 2.15

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

40

Section 2.16

Commitment Fee

41

 

 

 

ARTICLE III            REPRESENTATIONS AND WARRANTIES

42

 

 

 

Section 3.01

Organization; Powers; Authorization; Enforceability

42

Section 3.02

Approvals; No Conflicts

42

Section 3.03

Financial Condition; No Material Adverse Change

42

Section 3.04

Litigation and Environmental Matters

43

Section 3.05

Solvency

43

Section 3.06

Margin Securities

43

Section 3.07

Pari Passu Ranking

44

Section 3.08

Filing or Stamp Tax

44

Section 3.09

Properties

44

Section 3.10

Compliance with Laws and Agreements

44

Section 3.11

Taxes

44

Section 3.12

Disclosure

44

Section 3.13

Subsidiaries

45

Section 3.14

Insurance

45

Section 3.15

Anti-Terrorism Laws; Anti-Corruption Laws

45

Section 3.16

Security Interest and Perfection

45

Section 3.17

Use of Proceeds

45

Section 3.18

Intellectual Property

46

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV            CONDITIONS

46

 

 

 

Section 4.01

Effective Date

46

Section 4.02

Revolving Loan Credit Event

47

 

 

 

ARTICLE V            COVENANTS

48

 

 

 

Section 5.01

Information Undertakings

48

Section 5.02

Notices of Material Events

52

Section 5.03

Use of Proceeds

52

Section 5.04

Financial Covenants

52

Section 5.05

Authorizations

55

Section 5.06

Compliance with Laws

56

Section 5.07

Taxation

56

Section 5.08

Merger

56

Section 5.09

Change of Business

56

Section 5.10

Acquisitions

56

Section 5.11

Joint Ventures

57

Section 5.12

Pari Passu Ranking

58

Section 5.13

Negative Pledge

58

Section 5.14

Disposals

58

Section 5.15

Arm’s Length Basis

59

Section 5.16

Loans or Credit

60

Section 5.17

No Guarantees or Indemnities

60

Section 5.18

Financial Indebtedness

60

Section 5.19

Access

61

Section 5.20

Intellectual Property

61

Section 5.21

Amendments

61

Section 5.22

Restricted Payments

62

Section 5.23

Additional Guarantees

63

 

 

 

ARTICLE VI            EVENTS OF DEFAULT

63

 

 

 

Section 6.01

Events of Default

63

 

 

 

ARTICLE VII          THE ADMINISTRATIVE AGENT

66

 

 

 

Section 7.01

Appointment and Authority

66

Section 7.02

Administrative Agent Individually

66

Section 7.03

Duties of Administrative Agent; Exculpatory Provisions

67

Section 7.04

Reliance by Administrative Agent

68

Section 7.05

Delegation of Duties

68

Section 7.06

Resignation of Administrative Agent

68

Section 7.07

Non-Reliance on Administrative Agent and Other Lenders

69

 

 

 

ARTICLE VIII         MISCELLANEOUS

70

 

 

 

Section 8.01

Notices

70

Section 8.02

Waivers; Amendments

71

Section 8.03

Expenses; Indemnity; Damage Waiver

72

Section 8.04

Successors and Assigns

73

Section 8.05

Survival

75

 

ii

--------------------------------------------------------------------------------


 

Section 8.06

Counterparts; Integration; Effectiveness

75

Section 8.07

Severability

75

Section 8.08

Right of Setoff

75

Section 8.09

Governing Law; Jurisdiction; Consent to Service of Process

76

Section 8.10

Waiver of Jury Trial

77

Section 8.11

Headings

77

Section 8.12

Confidentiality

77

Section 8.13

Interest Rate Limitation

78

Section 8.14

No Waiver; Remedies

79

Section 8.15

USA Patriot Act Notice and “Know Your Customer” Provisions

79

Section 8.16

Judgment Currency

79

Section 8.17

Independence of Covenants

80

Section 8.18

No Personal Liability of Directors, Officers, Employees, Incorporators or
Stockholders

80

 

SCHEDULES:

 

 

 

 

 

Schedule 2.01

-

Commitments

Schedule 3.08

-

Filing or Stamp Tax

Schedule 3.13

-

Subsidiaries

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

-

Form of Guarantee

Exhibit B

-

Form of Borrowing Request

Exhibit C

-

Form of Revolving Loan Note

Exhibit D

-

Form of Compliance Certificate

Exhibit E

-

Confidentiality Agreement

Exhibit F

-

Form of Borrower Pledge Agreement

Exhibit G

-

Form of CME NV Pledge Agreement

Exhibit H

-

Form of Amended Intercreditor Agreement

 

iii

--------------------------------------------------------------------------------


 

REVOLVING LOAN FACILITY CREDIT AGREEMENT

 

This Revolving Loan Facility Credit Agreement (this “Agreement”), dated as of
May 2, 2014, is among CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company
incorporated under the laws of Bermuda (the “Borrower”), the Lenders party
hereto from time to time, and TIME WARNER INC., a Delaware corporation, as
Administrative Agent (the “Administrative Agent”).

 

In consideration of the mutual promises contained herein, and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01          Defined Terms.  Except as otherwise provided herein, as
used in this Agreement, the following terms have the meanings specified below:

 

“2015 Notes” means the 5.0% Senior Convertible Notes due 2015 issued by the
Borrower under the 2015 Notes Indenture.

 

“2015 Notes Indenture” means the Indenture dated as of February 18, 2011, among
the Borrower, as issuer, the subsidiary guarantors party thereto and Deutsche
Bank Trust Company Americas, as trustee, governing the 2015 Notes.

 

“2016 Notes” means the 11.625% Senior Notes due 2016 issued by the Borrower
under the 2016 Notes Indenture.

 

“2016 Notes Indenture” means the Indenture dated as of September 17, 2009, among
the Borrower, as issuer, the subsidiary guarantors party thereto and The Bank of
New York Mellon, as trustee, governing the 2016 Notes.

 

“2017 Notes” means the 9.0% Senior Secured Notes due 2017 issued by CET 21 under
the 2017 Notes Indenture.

 

“2017 Notes Consent” means the consents obtained by CET 21 from the holders of
the 2017 Notes pursuant to the Consent Solicitation Statement attached to the
Framework Agreement.

 

“2017 Notes Indenture” means the Indenture dated as of October 21, 2010 (as
amended), among CET 21, as issuer, the guarantors party thereto and Citibank,
N.A., London Branch, as trustee, governing the 2017 Notes.

 

“2017 Notes Supplemental Indenture” means the Supplemental Indenture among CET
21, the guarantors party thereto and Citibank, N.A., London Branch, as trustee,
entered into in connection with the 2017 Notes Consent.

 

1

--------------------------------------------------------------------------------


 

“2017 PIK Notes” means the Senior Secured Notes due 2017 issued by the Borrower
under the 2017 PIK Notes Indenture.

 

“2017 PIK Notes Indenture” means the Indenture contemplated by the Framework
Agreement, among the Borrower, as issuer, the guarantors party thereto and
Deutsche Bank Trust Company Americas, as trustee, paying agent, transfer agent
and registrar, governing the 2017 PIK Notes.

 

“ABR” when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Acceptable Bank” means (a) a bank or financial institution which has a rating
for its long-term unsecured and non credit-enhanced debt obligations of A- or
higher by S&P or Fitch Ratings Ltd or A3 or higher by Moody’s or a comparable
rating from an internationally recognised credit rating agency; or (b) any other
bank or financial institution approved by the Administrative Agent.

 

“Accounting Quarter” means each period commencing on the day after each Quarter
Date and ending on the next Quarter Date.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the nearest 1/100th of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning specified in the preamble hereto,
together with any of its successors pursuant to Article VII.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” has the meaning specified in the preamble hereto.

 

“Alternate Base Rate” means, for any day, a fluctuating rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the highest of
(a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 0.50% and (c) the sum of (i) the Adjusted LIBO Rate for
an Interest Period of one-month beginning on such day (or if such day is not a
Business Day, on the immediately preceding Business Day), plus (ii) 1.00%.  If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Base Rate, the Federal Funds Effective Rate or
Adjusted LIBO Rate shall be effective on the

 

2

--------------------------------------------------------------------------------


 

effective date of such change in the Base Rate, the Federal Funds Effective Rate
or Adjusted LIBO Rate, respectively.

 

“Amended Intercreditor Agreement” means that certain Intercreditor Agreement
originally dated July 21, 2006, among the Borrower, the trustee and security
agent for the 2017 PIK Notes, the Security Agent (as security agent under this
Agreement and the Term Loan Credit Agreement), and the other parties thereto, as
amended and restated on or before the Revolving Loan Effective Date and as it
may be further amended and restated from time to time, substantially in the form
of attached Exhibit H or any other form approved by the Administrative Agent and
the other parties thereto.

 

“Annual Financial Statements” means the financial statements for a Financial
Year delivered pursuant to Section 5.01(a)(i).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Anti-Terrorism Laws” means any Law related to terrorism financing or money
laundering, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (“USA Patriot
Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C.
§§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).

 

“Applicable Rate” means with respect to an ABR Loan, 13% per annum, and with
respect to a Eurodollar Loan, 14% per annum.

 

“Assignment and Assumption” means an assignment and assumption entered into by
an assigning Lender and an assignee (with the consent of any party whose consent
is required by Section 8.04) in form and substance reasonably satisfactory to
such assigning Lender and any assignee.

 

“Auditors” means Deloitte LLP or any other audit firm (x) of recognized U.S.
national standing or (y) otherwise approved in advance by the Administrative
Agent (such approval not to be unreasonably withheld or delayed).

 

“Authorization” means an authorization, consent, approval, resolution, license,
exemption, filing, notarization or registration issued by a Governmental
Authority.

 

“Availability Period” means, in relation to the Commitment, the period from and
including the Revolving Loan Effective Date to but excluding the earlier of
(i) the Commitment Termination Date and (ii) the Maturity Date.

 

“Bankruptcy Law” has the meaning set forth in Section 6.01(g).

 

3

--------------------------------------------------------------------------------


 

“Base Rate” means, for any day, a rate per annum that is equal to a published
corporate base rate of interest as chosen by the Administrative Agent from time
to time in its sole discretion; each change in the Base Rate shall be effective
on the date such change is effective.

 

“Basel III” means “Basel III: A Global Regulatory Framework for More Resilient
Banks and Banking Systems”, “Basel III: International Framework for Liquidity
Risk Measurement, Standards and Monitoring” and “Guidance for National
Authorities Operating the Countercyclical Capital Buffer” published by the Basel
Committee on 16 December 2010, and any other finalized form of standards
published by the Basel Committee that addresses such proposals.

 

“Basel Committee” means the Basel Committee on Banking Supervision.

 

“BBA LIBOR” has the meaning assigned to such term in the definition of “LIBO
Rate”.

 

“BMG Cash Pooling Arrangements” means that certain Cash Pooling Agreement, dated
November 19, 2007, by and between CME BV and Bank Mendes Gans N.V., as amended,
including the various accession agreements among CME BV, its Affiliates and Bank
Mendes Gans N.V. relating thereto.

 

“Board” means the board of directors of the Borrower, or any committee thereof
duly authorized to act on behalf of the board of directors of the Borrower.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrower’s Business Plan” means the financial model including profit and loss,
balance sheet and cashflow projections in agreed form relating to the Group
together with the written business plan in agreed form and delivered to the
Administrative Agent on or prior to the Effective Date.

 

“Borrower Pledge Agreement” means that certain Pledge Agreement on Shares in
Central European Media Enterprises N.V., dated on or prior to the Revolving Loan
Effective Date, among the Borrower, as pledgor, the Security Agent, as pledgee,
and CME NV, as the company, substantially in the form of attached Exhibit F or
any other form approved by the Administrative Agent.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Loan in accordance
with Section 2.03, and being in the form of attached Exhibit B or any other form
approved by the Administrative Agent.

 

“Broadcasting Licenses” means:

 

4

--------------------------------------------------------------------------------


 

(a)           license no. TD/17, file no. TD/17/2010, dated January 12, 2010
(MARKIZA digital); and

 

(b)           license no. 001/1993, file no. R/060/93, dated February 9, 1993
(NOVA terrestrial),

 

in each case as amended, novated, supplemented, extended, renewed, reissued,
replaced or restated.

 

“Budget” means: (a) in relation to the period beginning from the Effective Date
and ending on December 31, 2014, the Borrower’s Business Plan; and (b) in
relation to any other period, any budget delivered by the Borrower to the
Administrative Agent in respect of that period pursuant to Section 5.01(d).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York City, London, Prague, Frankfurt or
Amsterdam are authorized or required by law to remain closed.

 

“Capital Expenditure” means any expenditure or obligation in respect of
expenditure which, in accordance with GAAP, is treated as a capital expenditure
(and including the capital element of any expenditure or obligation incurred in
connection with a Finance Lease).

 

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.

 

“Cash” means, at any time, cash in hand or at bank that is reported as cash in
the Borrower’s audited financial statements prepared in accordance with GAAP.

 

“Cash Election” has the meaning assigned to such term in Section 2.09(c).

 

“Cash Equivalent Investments” means at any time:

 

(a)           certificates of deposit or time deposits maturing within one year
after the relevant date of calculation and overnight deposits, in each case
issued by or with an Acceptable Bank;

 

(b)           any investment in marketable debt obligations issued or guaranteed
by the government of the United States of America, the United Kingdom, any
member state of the European Economic Area or any Participating Member State or
by an instrumentality or agency of any of them having an equivalent credit
rating, maturing within one year after the relevant date of calculation and not
convertible or exchangeable to any other security; provided that the securities
of such country, member state, instrumentality or agency (as the case may be)
are rated at least A by S&P or A by Moody’s;

 

(c)                                  commercial paper not convertible or
exchangeable to any other security:

 

(i)                                     for which a recognised trading market
exists;

 

5

--------------------------------------------------------------------------------


 

(ii)                                  issued by an issuer incorporated in the
United States of America, the United Kingdom, any member state of the European
Economic Area or any Participating Member State;

 

(iii)                               which matures within one year after the
relevant date of calculation; and

 

(iv)                              which has a credit rating of either A-1 or
higher by S&P or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s,
or, if no rating is available in respect of the commercial paper, the issuer of
which has, in respect of its long-term unsecured and non-credit enhanced debt
obligations, an equivalent rating;

 

(d)           sterling bills of exchange eligible for rediscount at the Bank of
England and accepted by an Acceptable Bank (or their dematerialised equivalent);

 

(e)           any investment in money market funds which (i) have a credit
rating of either A-1 or higher by S&P or F1 or higher by Fitch Ratings Ltd or
P-1 or higher by Moody’s, (ii) which invest substantially all their assets in
securities of the types described in paragraphs (a) to (d) above and (iii) can
be turned into cash on not more than 30 days’ notice; or

 

(f)            any other debt security approved by the Required Lenders, in each
case, to which any member of the Group is alone (or together with other members
of the Group) beneficially entitled at that time and which is not issued or
guaranteed by any member of the Group or subject to any Security (other than
Security arising under the Security Documents).

 

“Cashflow” means, in respect of any Relevant Period, the consolidated cash flow
from operating activities of the Group calculated in accordance with GAAP for
that Relevant Period after:

 

(a)       adding back the amount of any interest payments made during that
Relevant Period;

 

(b)       adding back the amount of any cash payments during that Relevant
Period in respect of any Exceptional Items to the extent deducted in calculating
cash flow from operating activities of the Group calculated in accordance with
GAAP for that Relevant Period;

 

(c)       deducting the amount of any Capital Expenditure actually made and
adding any proceeds from the sale of property, plants and equipment during that
Relevant Period by any member of the Group; and

 

(d)       deducting, without duplication, any fees or expenses paid in relation
to capital raising during that Relevant Period, including, without limitation,
equity issuances, debt issuances and debt exchanges.

 

“Cashflow Cover” means as of any date of determination the ratio of Cashflow to
Debt Service in respect of the most-recently ended Relevant Period.

 

6

--------------------------------------------------------------------------------


 

“CET 21” means CET 21 spol. s r.o., a company incorporated and existing in the
Czech Republic.

 

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, adoption or application thereof by any
Governmental Authority or (c) the making or issuance of, and compliance by the
relevant Lender with, any request, rule guideline or directive (whether or not
having the force of law) by any Governmental Authority.  Notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act, and all requests, rules, guidelines and directives
promulgated thereunder and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, are deemed to have been
introduced or adopted after the Effective Date, regardless of the date enacted
or adopted.

 

“Change of Control” shall be deemed to occur upon the occurrence of any one or
more of the following:

 

(a)                                 any “person” or “group” of related persons,
other than one or more Permitted Holders, is or becomes the beneficial owner,
directly or indirectly, of more than 35% of the total power of voting stock of
the Borrower and the Permitted Holders beneficially own, directly or indirectly,
in the aggregate a lesser percentage of the total voting power of the voting
stock of the Borrower than such person or group;

 

(b)                                 the sale, lease, transfer, conveyance or
other disposition (other than by way of amalgamation, merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
assets of the Borrower and its Subsidiaries taken as a whole to any person other
than a Permitted Holder;

 

(c)                                  the first day on which a majority of the
members of the Board are not Continuing Directors;

 

(d)                                 the adoption by the shareholders of the
Borrower of a plan relating to the liquidation or dissolution of the Borrower;

 

(e)                                  (i) a “Change of Control Triggering Event”
(as such term is defined in the 2017 PIK Notes Indenture and the 2017 Notes
Indenture) occurs or (ii) a “Fundamental Change” (as such term is defined in
clauses (1)(A), (2), (3), (4) and (5) of such defined term in the 2015 Notes
Indenture) occurs;

 

(f)                                   the adoption by the shareholders of CET 21
of a plan relating to the liquidation or dissolution of CET 21; or

 

(g)                                  the Borrower ceases to beneficially own,
directly or indirectly, 100% of the Capital Stock of CET 21.

 

7

--------------------------------------------------------------------------------


 

For purposes of this definition: (a) “person” and “group” have the meanings they
have in Sections 13(d) and 14(d) of the Exchange Act; (b) “beneficial owner” is
used as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a
person shall be deemed to have “beneficial ownership” of all shares that such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time; (c) a person will be deemed to beneficially
own any voting stock of an entity held by a parent entity, if such person is the
beneficial owner, directly or indirectly, of more than 35% of the voting power
of the voting stock of such parent entity and the Permitted Holders beneficially
own, directly or indirectly, in the aggregate a lesser percentage of the voting
power of the voting stock of such parent entity; and (d) a “Continuing Director”
means any member of the Board who was a member of the Board on the Effective
Date or was nominated for election or was elected to the Board with the approval
of Time Warner Inc. or the majority of Continuing Directors who were members of
the Board at the time of such nomination or election.

 

“Charges” has the meaning assigned to such term in Section 8.13.

 

“CME BV” means CME Media Enterprises B.V., a company organized and existing
under the laws of the Netherlands.

 

“CME NV” means Central European Media Enterprises N.V., a company organized
under the laws of the former Netherlands Antilles and existing under the laws of
Curaçao.

 

“CME NV Pledge Agreement” means that certain Deed of Pledge of Shares in CME
Media Enterprises B.V., dated on or prior to the Revolving Loan Effective Date,
among CME NV, as pledgor, the Security Agent, as pledgee, and CME BV, as the
company, substantially in the form of attached Exhibit G or any other form
approved by the Administrative Agent.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means, as applicable, that certain property and tangible and
intangible assets, whether now owned or hereafter acquired, in which Security
are, from time to time, purported to be granted pursuant to the Security
Documents.

 

“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Loans, expressed as an amount representing the maximum aggregate amount of
such Lender’s Credit Exposure hereunder in respect of Loans, as such commitment
may (x) be reduced from time to time pursuant to Section 2.06, and (y) increased
or reduced from time to time pursuant to assignments by or to such Lender
pursuant to Section 8.04.  The amount of each Lender’s Commitment is set forth
on Schedule 2.01, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable, and shall not give
effect to any amounts capitalized on a Loan pursuant to a PIK Election.  The
aggregate amount of the Lenders’ Commitments on the Effective Date is
$115,000,000.

 

“Commitment Fee” has the meaning assigned to such term in Section 2.16.

 

“Commitment Termination Date” means the earlier of (a) the Maturity Date,
provided that if such day is not a Business Day, then the immediately preceding
Business Day and (b) the

 

8

--------------------------------------------------------------------------------


 

date on which the Commitments shall terminate in their entirety in accordance
with the provisions of this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form
Exhibit D.

 

“Confidentiality Agreement” means that certain Access and Confidentiality
Agreement dated April 29, 2013, as amended on November 8, 2013, between TWMH and
the Borrower, attached hereto as Exhibit E.

 

“Consolidated Total Debt” means, at any date, the sum for the Group (in each
case owed to creditors that are not members of the Group) of:

 

(a)                                 the aggregate principal amount of the Loans
outstanding on that date;

 

(b)                                 the aggregate principal amount of (i) the
2017 PIK Notes, the 2017 Notes, the 2016 Notes and the 2015 Notes and (ii) the
Term Loan, in each case outstanding on that date;

 

(c)                                  the aggregate Financial Indebtedness
outstanding at that date under the Factoring Facility Agreement, to the extent
it constitutes indebtedness under GAAP; and

 

(d)                                 the aggregate principal amount of any other
Financial Indebtedness permitted under paragraphs (b)(i) and (b)(ii) of
Section 5.18 and Permitted Financial Indebtedness, in each case outstanding on
that date but excluding any marking to market of Treasury Transactions.

 

“Consolidated Total Leverage” means at any date of determination, the ratio of
Consolidated Total Debt on the last day of the most recently-ended Relevant
Period to EBITDA in respect of that Relevant Period.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.

 

“Debt Service” means, in respect of any Relevant Period, the aggregate for the
Group of:

 

(a)                                 Finance Charges for that Relevant Period;

 

(b)                                 any cash dividends or distributions made
during that Relevant Period by a member of the Group to any Person not a member
of the Group;

 

(c)                                  the aggregate of all scheduled and
mandatory repayments of Group Borrowings falling due during that Relevant Period
but excluding:

 

(i)                                     any amounts prepaid or falling due under
any overdraft facility or this Agreement which are not accompanied by a
commitment reduction and are

 

9

--------------------------------------------------------------------------------


 

available for simultaneous redrawing according to the terms of such overdraft
facility or this Agreement;

 

(ii)                                  any prepayment of the Term Loan or the
2017 PIK Notes which is required to be made under the terms of this Agreement;
and

 

(iii)                               any repayment made to refinance a Group
Borrowing in an amount not to exceed the amount so refinanced (including
principal and premium but excluding accrued interest thereon or any fees
incurred in connection with such refinancing); and

 

(d)                                 the amount of the capital element of any
payments in respect of that Relevant Period payable under any Finance Lease
entered into by a member of the Group;

 

in each case so that no amount shall be added (or deducted) more than once.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Discharge” means the satisfaction of all conditions precedent to the discharge
of the 2016 Notes pursuant to Section 8.5 of the 2016 Notes Indenture.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:

 

(a)                                 matures or is mandatorily redeemable
pursuant to a sinking fund obligation or otherwise;

 

(b)                                 is convertible or exchangeable for Financial
Indebtedness or Disqualified Stock (excluding Capital Stock which is convertible
or exchangeable solely at the option of the Borrower or any of its
Subsidiaries); or

 

(c)                                  is redeemable at the option of the holder
of the Capital Stock thereof, in whole or in part, in each case on or prior to
the date that is 91 days after Maturity Date; provided that only the portion of
Capital Stock which so matures or is mandatorily redeemable, is so convertible
or exchangeable or is so redeemable at the option of the holder thereof prior to
such date will be deemed to be Disqualified Stock.

 

“Dollars”, “$” or “US$” refers to lawful money of the United States of America.

 

“EBITDA” means, in respect of any Relevant Period, the consolidated operating
profit/(loss) of the Group calculated in accordance with GAAP:

 

(a)                                 after adding back any amount attributable to
amortization or depreciation expenses;

 

(b)                                 before taking into account any Exceptional
Items;

 

10

--------------------------------------------------------------------------------


 

(c)                                  before taking into account any Pension
Items;

 

(d)                                 excluding the charge to profit represented
by the expensing of stock-based compensation; and

 

(e)                                  excluding the results from discontinued
operations;

 

in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining operating profit/(loss) of the Group.

 

“Effective Date” means May 2, 2014, which is the first Business Day on which the
conditions precedent of Section 4.01 were each satisfied in full or waived.

 

“Election” has the meaning assigned to such term in Section 2.09(c).

 

“Environmental Law” means any statutory or common law, treaty, convention,
directive or regulation having legal or judicial effect whether of a criminal or
civil nature, concerning the environment, the preservation or reclamation of
natural resources, or the management, release or threatened release of any
Hazardous Materials or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) a violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loans, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by the reference to Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VI.

 

“Exceptional Items” means any material items of an unusual or non-recurring
nature with respect to gains or losses of the Group arising on:

 

(a)                                 the restructuring of the activities of an
entity and reversals of any provisions for the cost of restructuring; or

 

(b)                                 disposals or impairment of non-current
assets (excluding programming impairments).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes

 

11

--------------------------------------------------------------------------------


 

imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being a tax resident of the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 8.04) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.14,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.14(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Factoring Facility Agreement” means the framework factoring agreement (ramcova
faktoringova smlouva) between Factoring Ceské sporitelny, a.s. and CET 21, dated
March 24, 2003, as amended or refinanced from time to time, pursuant to which
individual agreements on assignment of receivables are entered into between
Factoring Ceské sporitelny a.s. as assignee and CET 21 as assignor.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version not materially more onerous to comply
with), and any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b) of the Code and
any intergovernmental agreements in respect thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the United States Federal Reserve
System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three (3) Federal funds
brokers of recognized standing selected by it.

 

“Finance Charges” means, for any Relevant Period, the aggregate amount of the
accrued interest, commissions, fees, discounts, prepayment fees, premiums or
charges and other finance payments in respect of Group Borrowings, including net
realized gains or losses on any related derivative instruments, whether paid,
payable or capitalized by any member of the Group in respect of that Relevant
Period:

 

(a)                                 excluding any upfront fees or costs which
are included as part of effective interest rate adjustments;

 

(b)                                 including the interest (but not the capital)
element of payments in respect of Finance Leases;

 

12

--------------------------------------------------------------------------------


 

(c)                                  including any commission, fees, discounts
and other finance payments payable by (and deducting any such amounts payable
to) any member of the Group under any interest rate hedging arrangement;

 

(d)                                 excluding any interest cost or expected
return on plan assets in relation to any post-employment benefit schemes; and

 

(e)                                  taking no account of any unrealized gains
or losses on any derivative instruments;

 

in each case so that no amount shall be added (or deducted) more than once.

 

“Finance Lease” means any lease or hire purchase contract which would, in
accordance with GAAP, be treated as a capital lease.

 

“Financial Indebtedness” means, at any date, any indebtedness of the Group for
or in respect of, without duplication:

 

(a)                                 moneys borrowed;

 

(b)                                 any amount raised by acceptance under any
acceptance credit facility or dematerialized equivalent;

 

(c)                                  any amount raised pursuant to any note
purchase facility or the issue of bonds, notes, debentures, loan stock or any
similar instrument;

 

(d)                                 the amount of any liability in respect of
any Finance Lease;

 

(e)                                  receivables sold or discounted (other than
any receivables to the extent they are sold on a non-recourse basis);

 

(f)                                   any amount raised under any other
transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing;

 

(g)                                  any Treasury Transaction (and, when
calculating the value of any Treasury Transaction, only the marked to market
value shall be taken into account);

 

(h)                                 any counter-indemnity obligation in respect
of a guarantee or other instrument issued by a bank or financial institution;

 

(i)                                     from and after the fourth Accounting
Quarter in 2015, the amount of any payment or liability under an advance or
deferred purchase agreement in respect of the supply of assets or services that
is overdue by more than one hundred twenty (120) days;

 

(j)                                    amounts of interest added to the
principal balance of (i) the Loans as a result of a PIK Election under this
Agreement and (ii) any other amount covered by the items referred to in
paragraphs (a) to (i) above; and

 

(k)                                 the amount of any liability in respect of
any guarantee for any of the items referred to in paragraphs (a) to (j) above.

 

13

--------------------------------------------------------------------------------


 

“Financial Year” means the annual accounting period of the Group ending on or
about December 31 in each year.

 

“Framework Agreement” means that certain Framework Agreement, dated as of
February 27, 2014, by and among TWMH, Time Warner Inc. and the Borrower, as it
may be amended, restated or modified from time to time.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body (including
self-regulatory body), court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Group” means the Borrower and its Subsidiaries from time to time, other than
Subsidiaries in liquidation prior to the Effective Date or voluntarily
liquidated after the Effective Date as permitted by the terms of this Agreement.

 

“Group Borrowings” means, at any date, the aggregate outstanding principal,
capital or nominal amount (and any fixed or minimum premium payable on
prepayment or redemption) of any indebtedness of members of the Group for or in
respect of (in each case owed to creditors that are not members of the Group):

 

(a)                                 moneys borrowed and debit balances at banks
or other financial institutions (excluding debit balances under the BMG Cash
Pooling Arrangements provided that the net Group position is positive);

 

(b)                                 any acceptances under any acceptance credit
or bill discount facility (or dematerialised equivalent);

 

(c)                                  any note purchase facility or bonds (but
not Trade Instruments), notes, debentures, loan stock or any similar instrument;

 

(d)                                 any Finance Lease;

 

(e)                                  receivables sold or discounted (other than
any receivables to the extent they are sold on a non-recourse basis and meet any
requirements for de-recognition under GAAP);

 

(f)                                   any counter-indemnity obligation in
respect of a guarantee, bond, standby or documentary letter of credit or any
other instrument (but not, in any case, Trade Instruments) issued by a bank or
financial institution in respect of (i) an underlying liability of an entity
which is not a member of the Group which liability would fall within one of the
other paragraphs of this definition or (ii) any liabilities of any member of the
Group relating to any post-retirement benefit scheme;

 

14

--------------------------------------------------------------------------------


 

(g)                                  any amount raised by the issue of shares
which are redeemable for cash (other than at the option of the issuer) before
the Maturity Date or are otherwise classified as borrowings under GAAP;

 

(h)                                 any amount of any liability under an advance
or deferred purchase agreement if one of the primary reasons behind the entry
into the agreement is to raise finance or to finance the acquisition or
construction of the asset or service in question;

 

(i)                                     any amount raised under any other
transaction (including any forward sale or purchase agreement, sale and sale
back or sale and leaseback agreement) having the commercial effect of a
borrowing or otherwise classified as borrowings under GAAP; and

 

(j)                                    (without double counting) the amount of
any liability in respect of any guarantee or indemnity for any of the items
referred to in paragraphs (a) to (i) above.

 

“Guarantee” means the Guarantee issued by the Subsidiary Guarantors pursuant to
this Agreement substantially in the form of Exhibit A attached hereto.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated pursuant to any
Environmental Law.

 

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

 

“Income Taxes” means Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profit Taxes.

 

“Indemnified Parties” has the meaning assigned to such term in Section 8.03(b).

 

“Indemnified Taxes” means (a) Taxes (other than Excluded Taxes) imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document, and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Intellectual Property” means:

 

(a)                                 any patents, trademarks, service marks,
designs, business names, copyrights, database rights, design rights, domain
names, moral rights, inventions, confidential information, knowhow and other
intellectual property rights and interests (which may now or in the future
subsist), whether registered or unregistered; and

 

(b)                                 the benefit of all applications and rights
to use such assets of each member of the Group (which may now or in the future
subsist).

 

15

--------------------------------------------------------------------------------


 

“Interest Cover” means as of any date of determination the ratio of EBITDA to
Finance Charges in respect of the most recently-ended Relevant Period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarter
Date and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one or three (3) months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the following Business Day unless such following Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the preceding Business Day and (ii) any Interest Period pertaining to such a
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Eurodollar Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

“Interim Administrative Agent” has the meaning assigned to such term in
Section 7.06.

 

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan (other than advances to customers in the ordinary course of
business) or other extension of credit (including by way of guarantee or similar
arrangement, but excluding any debt or extension of credit represented by a bank
deposit other than a time deposit) or capital contribution to (by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Capital Stock, Financial Indebtedness or other similar instruments issued by,
such Person and all other items that are or would be classified as investments
on a balance sheet prepared in accordance with GAAP.

 

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.

 

“Joint Venture Investment” means the aggregate of:

 

(a)                                 all amounts subscribed for shares in, lent
to, or invested in all Joint Ventures by any member of the Group;

 

(b)                                 the contingent liabilities of any member of
the Group under any guarantee given in respect of the liabilities of any Joint
Venture; and

 

16

--------------------------------------------------------------------------------


 

(c)                                  the market value of any assets transferred
by any member of the Group to any Joint Venture.

 

“Judgment Currency” has the meaning assigned to such term in Section 8.16(a).

 

“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 8.16(a).

 

“Laws” means all laws, statutes, ordinances, rules, regulations, judgments,
injunctions, orders and decrees.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto as a Lender pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto as a
Lender pursuant to an Assignment and Assumption, and “Lender” means any one of
the Lenders.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the British Bankers’ Association (or any
other Person that takes over the administration of such rate) LIBOR Rate (the
“BBA LIBOR”), as published by Reuters (or any other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits (as applicable) in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the
arithmetic average of the rates at which deposits in Dollars and for a maturity
comparable to such Interest Period are offered with respect to any Eurodollar
Borrowing to the principal London offices of the Reference Banks (or, if any
Reference Bank does not at the time maintain a London office, the principal
London office of any Affiliate of such Reference Bank) in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period and;
provided, however, that, if only two Reference Banks notify the Administrative
Agent of the rates offered to such Reference Banks (or any Affiliates of such
Reference Banks) as aforesaid, the LIBO Rate with respect to such Eurodollar
Borrowing shall be equal to the arithmetic average of the rates so offered to
such Reference Banks (or any such Affiliates).  Notwithstanding the foregoing,
for purposes of clause (c) of the definition of Alternate Base Rate, the rates
referred to above shall be the rates as of 11:00 a.m., London, England time, on
the date of determination (rather than the second Business Day preceding the
date of determination).  Notwithstanding the foregoing, the “LIBO Rate” in
respect of any applicable Interest Period will be deemed to be 1.00% per annum
if the LIBO Rate for such Interest Period calculated pursuant to the foregoing
provisions would otherwise be less than 1.00% per annum.

 

“Loan Documents” means this Agreement, the Guarantee, the Security Documents,
each Revolving Loan Note and all other agreements, notes, certificates,
documents, instruments and writings at any time delivered in connection herewith
or therewith.

 

17

--------------------------------------------------------------------------------


 

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

 

“Loans” means a Loan made pursuant to Section 2.01.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, business, results of operations, properties or liabilities of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its payment or other material obligations to the Lenders
under any Loan Document to which it is or will be a party, (c) the rights of or
benefits available to the Lenders under any Loan Document or (d) the
effectiveness or ranking of any Guarantee or Collateral given or granted or
purported to be given or granted under any Loan Document.

 

“Material Indebtedness” means Financial Indebtedness (other than the Loans) of
any one or more of the Borrower and its Significant Subsidiaries in an aggregate
principal amount exceeding $25,000,000 or its foreign currency equivalent.

 

“Maturity Date” means December 1, 2017.

 

“Maximum Rate” has the meaning assigned to such term in Section 8.13.

 

“Moody’s” means Moody’s Investors Service, Inc. or its successor.

 

“Obligation Currency” shall have the meaning assigned to such term in
Section 8.16(a).

 

“Original Financial Statements” means: (a) in relation to the Borrower, the
audited consolidated financial statements of the Group for the financial year
ended December 31, 2013; and (b) in relation to each Subsidiary Guarantor of the
Borrower, its unaudited accounts for the latest financial year for which they
are available.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising directly from
any payment made hereunder or under any other Loan Document or directly from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are imposed
with respect to an assignment (other than an assignment made pursuant to an
assignment request by the Borrower under Section 8.04).

 

“Participant” has the meaning assigned to such term in Section 8.04(d).

 

“Participating Member State” means any member state of the European communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European community relating to the Economic and Monetary
Union.

 

18

--------------------------------------------------------------------------------


 

“Pension Items” means any curtailments and settlements attributable to a
post-employment benefit scheme.

 

“Permitted Acquisition” means:

 

(a)                                 an acquisition by a member of the Group of
an asset sold, leased, transferred or otherwise disposed of under
Section 5.14(b)(ii); provided that such asset is not subject to any liabilities
(other than any liabilities that would constitute Permitted Financial
Indebtedness or Financial Indebtedness permitted under Section 5.18(b)(i) if
owed by a member of the Group);

 

(b)                                 an acquisition of shares or securities
pursuant to a Permitted Share Issue;

 

(c)                                  an acquisition of securities which are Cash
Equivalent Investments; or

 

(d)                                 acquisition of shares in a Joint Venture to
the extent permitted by Section 5.11.

 

“Permitted Business” means (a) any business conducted by the Borrower and any of
its Subsidiaries on the Effective Date, (b) any reasonable extension of such
business and (c) any business reasonably related, ancillary or complementary
thereto.

 

“Permitted Disposal” means any sale, lease, license, transfer or other disposal
which, except in the case of paragraph (b), is on arm’s length terms:

 

(a)                                 of trading stock, including licenses for
content, formats and other similar or relates rights or cash, made by any member
of the Group in the ordinary course of business of the disposing entity on
normal commercial terms;

 

(b)                                 of assets (other than shares, businesses or
Intellectual Property) in exchange for other assets comparable or superior as to
type, value and quality;

 

(c)                                  of receivables pursuant to the Factoring
Facility Agreement;

 

(d)                                 of obsolete or redundant vehicles, plant and
equipment for Cash;

 

(e)                                  of Cash or Cash Equivalent Investments not
otherwise required to be applied or prohibited by this Agreement or in exchange
for other Cash Equivalent Investments;

 

(f)                                   constituted by a license of intellectual
property rights permitted by Section 5.20;

 

(g)                                  to a Joint Venture, to the extent permitted
by Section 5.11;

 

(h)                                 arising under Section 5.22 or as a result of
any Permitted Security; or

 

(i)                                     the disposal of (i) any Subsidiary or
Affiliate owned on the Effective Date by CME Media Pro Distribution B.V.
(together with CME Investments B.V.) or Media Pro Entertainment Romania S.A. or
(ii) any Radio Business.

 

“Permitted Financial Indebtedness” means Financial Indebtedness:

 

19

--------------------------------------------------------------------------------


 

(a)                                 arising under (i) the Loan Documents and
(ii) the Term Loan Credit Agreement;

 

(b)                                 arising under the 2017 PIK Notes Indenture,
the 2017 Notes Indenture, the 2016 Notes Indenture and the 2015 Notes Indenture;

 

(c)                                  arising under any Treasury Transaction;

 

(d)                                 arising under a Permitted Loan, a Permitted
Guarantee or a guarantee permitted under Section 5.17(a);

 

(e)                                  of any person acquired by a member of the
Group after the Effective Date which is incurred under arrangements in existence
at the date of acquisition, but not incurred or increased or having its maturity
date extended in contemplation of, or since, that acquisition, and outstanding
only for a period of six (6) months following the date of acquisition;

 

(f)                                   arising under the Factoring Facility
Agreement up to the committed amount existing thereunder on the Term Loan
Effective Date;

 

(g)                                  arising under any netting, set-off or
cash-pooling arrangements (including the BMG Cash Pooling Arrangements) entered
into by any member of the Group in the ordinary course of its banking
arrangements for the purpose of netting debit and credit balances of members of
the Group; and

 

(h)                                 arising under paragraph (i) of the
definition of Financial Indebtedness in an amount not to exceed $50,000,000 at
any one time.

 

“Permitted Guarantee” means:

 

(a)                                 the endorsement of negotiable instruments in
the ordinary course of trade;

 

(b)                                 any guarantee, performance or similar bond
or other obligation guaranteeing performance by any member of the Group under
any contract (other than a contract that is or evidences Financial Indebtedness)
entered into in ordinary course of business of the respective member of the
Group as conducted on the Term Loan Effective Date;

 

(c)                                  any guarantee of a Joint Venture to the
extent permitted by Section 5.11;

 

(d)                                 any guarantee permitted under Section 5.18;

 

(e)                                  any guarantee given in respect of the
netting or set-off, netting or cash pooling arrangements permitted pursuant to
paragraph (b) of the definition of Permitted Security;

 

(f)                                   any guarantee given by a member of the
Group in respect of or to secure obligations pursuant to any programming,
production, distribution, format or other intellectual or similar rights or
capital equipment or other assets used in the ordinary course of its business as
conducted on the Term Loan Effective Date and not to exceed $15,000,000 (or its
equivalent in other currencies) in aggregate for the Group at any time;

 

20

--------------------------------------------------------------------------------


 

(g)                                  any guarantee given to any relevant tax
authority in respect of excise taxes, export duties or other such taxes,
charges, duties or imposts payable by a member of the Group in the ordinary
course of its business as conducted on the Term Loan Effective Date; or

 

(h)                                 any indemnity given in the ordinary course
of the documentation of an acquisition or disposal transaction which is a
Permitted Acquisition or Permitted Disposal which indemnity is in a customary
form and subject to customary limitations.

 

“Permitted Holder” means (a) Time Warner Inc. and (b) partnerships,
corporations, limited liability companies or other entities which are controlled
by Time Warner Inc.

 

“Permitted Investment” means an Investment by the Borrower or any Subsidiary of
the Borrower in:

 

(a)                                 the Borrower or other member of the Group;

 

(b)                                 transactions that constitute a Permitted
Acquisition, Permitted Joint Venture, Permitted Loan, or otherwise are permitted
by Sections 5.10, 5.11 and 5.16;

 

(c)                                  Cash Equivalent Investments;

 

(d)                                 receivables owing to the Borrower or any
Subsidiary created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as the Borrower or
any such Subsidiary deems reasonable under the circumstances;

 

(e)                                  payroll, travel and similar advances to
cover matters that are expected at the time of such advances ultimately to be
treated as expenses for accounting purposes and that are made in the ordinary
course of business not in excess of $5,000,000 at any time outstanding;

 

(f)                                   Capital Stock, obligations or securities
received in settlement of debts created in the ordinary course of business and
owing to the Borrower or any Subsidiary of the Borrower or in satisfaction of
judgments or pursuant to any plan of reorganization or similar arrangement upon
the bankruptcy or insolvency of a debtor;

 

(g)                                  Investments made as a result of the receipt
of non-cash consideration from a disposal that was made pursuant to and in
compliance with Section 5.14;

 

(h)                                 Investments in existence on the Term Loan
Effective Date; and

 

(i)                                     Treasury Transactions which transactions
or obligations are incurred in compliance with Section 5.18.

 

“Permitted Loan” means:

 

(a)                                 any trade credit extended by any member of
the Group to its customers on normal commercial terms and in the ordinary course
of its trading activities;

 

21

--------------------------------------------------------------------------------


 

(b)                                 a loan made to a Joint Venture to the extent
permitted under Section 5.11;

 

(c)                                  a loan or extension of credit by a member
of the Group to another member of the Group; and

 

(d)                             any transaction that constitutes a Permitted
Investment.

 

“Permitted Security” means, in each case to the extent not arising over assets
that constitute Collateral:

 

(a)                                 any lien arising by operation of law and in
the ordinary course of business and not as a result of any default or omission
by any member of the Group;

 

(b)                                 any Security or Quasi-Security arising under
any netting, set-off or cash-pooling arrangements (including the BMG Cash
Pooling Arrangements) entered into by any member of the Group in the ordinary
course of its banking arrangements for the purpose of netting debit and credit
balances of members of the Group but only so long as such Security or
Quasi-Security does not secure Financial Indebtedness under such arrangements in
an amount in excess of $20,000,000 (or its equivalent) at any one time;

 

(c)                                  any payment or close out netting or set-off
arrangement pursuant to any Treasury Transaction or foreign exchange transaction
entered into by a member of the Group which constitutes Permitted Financial
Indebtedness, excluding any Security or Quasi-Security under a credit support
arrangement;

 

(d)                                 any Security or Quasi-Security over or
affecting any asset acquired by a member of the Group after the Term Loan
Effective Date if:

 

(i)                                     the Security or Quasi-Security was not
created in contemplation of the acquisition of that asset by a member of the
Group;

 

(ii)                                  the principal amount secured has not been
increased in contemplation of or since the acquisition of that asset by a member
of the Group; and

 

(iii)                               the Security or Quasi-Security is removed or
discharged within six (6) months of the date of acquisition of such asset;

 

(e)                                  any Security or Quasi-Security over or
affecting any asset of any company which becomes a member of the Group after the
Term Loan Effective Date, where the Security or Quasi-Security is created prior
to the date on which that company becomes a member of the Group if:

 

(i)                                     the Security or Quasi-Security was not
created in contemplation of the acquisition of that company;

 

(ii)                                  the principal amount secured has not
increased in contemplation of or since the acquisition of that company; and

 

22

--------------------------------------------------------------------------------


 

(iii)                               the Security or Quasi-Security is removed or
discharged within six months of that company becoming a member of the Group;

 

(f)                                   any Security or Quasi-Security arising
under any retention of title, hire purchase or conditional sale arrangement or
arrangements having similar effect in respect of goods supplied to a member of
the Group in the ordinary course of business and on the supplier’s standard or
usual terms and not arising as a result of any default or omission by any member
of the Group;

 

(g)                                  any Quasi-Security arising as a result of a
disposal which is a Permitted Disposal or is permitted under Section 5.14;

 

(h)                                 any Security or Quasi-Security arising as a
consequence of any finance or capital lease permitted pursuant to
Section 5.18(b)(ii);

 

(i)                                     any Security granted (i) under the
Security Documents and (ii) in respect of the Term Loan Credit Agreement;

 

(j)                                    any Security granted as of the Term Loan
Effective Date (or the date of issuance in the case of the 2017 PIK Notes) in
respect of: (i) the 2017 PIK Notes, (ii) the 2017 Notes, (iii) the 2016 Notes
and (iv) the 2015 Notes;

 

(k)                                 any Security or Quasi-Security created
pursuant to clauses 24 and 25 of the general banking conditions (Algemene
Bankvoorwaarden) in the Netherlands; or

 

(l)                                     any Security not falling under any of
the foregoing paragraphs securing indebtedness the outstanding principal amount
of which (when aggregated with the outstanding principal amount of any other
Financial Indebtedness which has the benefit of a Security given by any member
of the Group other than any permitted under paragraphs (a) to (k) above) does
not exceed $10,000,000 (or its equivalent in other currencies).

 

“Permitted Share Issue” means an issue of shares by a member of the Group (other
than the Borrower) to its immediate Holding Company where (if the existing
shares of the relevant member of the Group are the subject of the Security
Documents) the newly-issued shares also become subject to the Security Documents
on the same terms.

 

“Permitted Transaction” means: (a) any disposal required, Financial Indebtedness
incurred, guarantee or Security or Quasi-Security given, or other transaction
arising, under the Loan Documents; (b) the solvent liquidation or reorganisation
of any member of the Group which is not a Loan Party so long as any payments or
assets distributed as a result of such liquidation or reorganisation are
distributed to other members of the Group; (c) the solvent amalgamation,
demerger, merger, consolidation, corporate reconstruction or reorganization (by
way of voluntary arrangement, scheme of arrangement or otherwise) as between one
member of the Group and other member of the Group and in the case of any such
transaction involving a Loan Party where such Loan Party remains as the
surviving entity; and (d) transactions (other than (i) any sale, lease, license,
transfer or other disposal and (ii) the granting or creation of Security or the
incurring or permitting to subsist of Financial Indebtedness) conducted in the
ordinary course of business on arm’s length terms.

 

23

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“PIK Election” has the meaning assigned to such term in Section 2.09(c).

 

“Pledge Agreements” means the Borrower Pledge Agreement and the CME NV Pledge
Agreement.

 

“Preferred Stock,” as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.

 

“Process Agent” has the meaning assigned to such term in Section 8.09(d).

 

“Quarter Date” means each of March 31, June 30, September 30 and December 31.

 

“Quarterly Financial Statements” means the financial statements delivered
pursuant to Section 5.01(a)(ii).

 

“Quasi-Security” has the meaning assigned to such term in Section 5.13.

 

“Radio Business” means (a) the radio business operated in Romania by the
Borrower as the Pro FM group (including Pro FM, Info FM, Dance FM and Music FM)
and (b) the radio business operated in Bulgaria by the Borrower as the bTV Radio
group (including bTV Radio, N-Joy, Z-Rock, Melody, Classic FM, Jazz FM and Jazz
FM Lounge).

 

“Recipient” means the Administrative Agent or any Lender, as applicable.

 

“Redemption Notice” means that certain irrevocable notice delivered by the
Borrower to the holders of the 2016 Notes pursuant to the 2016 Notes Indenture
setting forth a redemption date (which shall not be a day immediately following
a date that is not a Business Day) for 30 days after the delivery of such notice
for all outstanding 2016 Notes.

 

“Reference Banks” means three (3) banks selected from time to time by the
Administrative Agent at the direction of the Required Lenders.

 

“Register” has the meaning assigned to such term in Section 8.04(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Relevant Jurisdiction” means, in relation to the Borrower or any other member
of the Group:

 

(a)                                 its jurisdiction of incorporation;

 

24

--------------------------------------------------------------------------------


 

(b)                                 any jurisdiction where it conducts a
substantive part of its business; and

 

(c)                                  the jurisdiction whose laws govern the
perfection of any of the Security granted under the Security Documents entered
into by it.

 

“Relevant Period” means each period of twelve (12) months ending on or about the
last day of the Financial Year and each period of twelve (12) months ending on
or about the last day of each Accounting Quarter.

 

“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the sum total of the Commitments at such time; provided that,
after a Commitment Termination Date, the “Required Lenders” shall be determined
based on the Credit Exposures rather than the Commitments.

 

“Responsible Officer” means a Chief Executive Officer, Chief Financial Officer,
Deputy Chief Financial Officer or Treasurer of the Borrower.

 

“Restricted Investment” means any Investment other than a Permitted Investment.

 

“Restricted Payment” has the meaning assigned to such term in Section 5.22.

 

“Revolving Loan Effective Date” means the first Business Day on which the
conditions precedent of Section 4.02 are each satisfied in full or waived.

 

“Revolving Loan Note” has the meaning assigned to such term in Section 2.07(e).

 

“S&P” means Standard & Poor’s Rating Services or its successor.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Secured Parties” has the meaning assigned to such term in each Pledge
Agreement.

 

25

--------------------------------------------------------------------------------


 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

“Security Agent” means Time Warner Inc., together with any of its successors
pursuant to the Security Documents.

 

“Security Documents” means the Pledge Agreements and the Amended Intercreditor
Agreement.

 

“Significant Subsidiary” means any Subsidiary of the Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X
(as in effect on the Effective Date) promulgated by the SEC.

 

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital.  The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which a nationally recognized financial
institution chosen by the Administrative Agent in its sole discretion is subject
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors).  Such reserve percentage shall include
those imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Obligations” means any Financial Indebtedness of the Borrower or
any Subsidiary Guarantor (whether outstanding on the Effective Date or
thereafter incurred) which is subordinate or junior in right of payment to
obligations under this Agreement pursuant to a written agreement.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(i) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with

 

26

--------------------------------------------------------------------------------


 

GAAP as of such date, (ii) any other corporation, limited liability company,
association or other business entity of which securities or other ownership
interests representing more than 50% of the voting power of all such ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the board of directors thereof are, as of such date, owned,
controlled or held by the parent and/or one or more subsidiaries of the parent,
(iii) any partnership (a) the sole general partner or the managing general
partner of which is the parent and/or one or more subsidiaries of the parent or
(b) the only general partners of which are the parent and/or one or more
subsidiaries of the parent and (iv) any other Person that is otherwise
Controlled by the parent and/or one or more subsidiaries of the parent.  Unless
the context requires otherwise, “Subsidiary” refers to a Subsidiary of the
Borrower.

 

“Subsidiary Guarantors” means CME NV, CME BV and any other Subsidiary of the
Borrower that becomes a Subsidiary Guarantor pursuant to Section 5.23.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loan” means the Term Loan issued under the Term Loan Credit Agreement.

 

“Term Loan Credit Agreement” means that certain Term Loan Facility Credit
Agreement dated February 28, 2014, among the Borrower, the lenders party thereto
from time to time and Time Warner Inc., as administrative agent.

 

“Term Loan Effective Date” means February 28, 2014.

 

“Total Purchase Price” means the consideration (including associated costs and
expenses) for a an acquisition and any Financial Indebtedness or other assumed
actual or contingent liability, in each case remaining in the acquired company
(or any such business) at the date of acquisition.

 

“Trade Instruments” means any performance bonds, advance payment bonds or
documentary letters of credit issued in respect of the obligations of any member
of the Group arising in the ordinary course of trading of that member of the
Group.

 

“Transactions” means the execution, delivery and performance by the Borrower of
the transactions described in the Framework Agreement, including the execution,
delivery and performance of this Agreement and the borrowing of Loans.

 

“Treasury Transaction” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price but not for speculative purposes.

 

“TWMH” means Time Warner Media Holdings B.V., a besloten vennootschap met
beperkte aansprakelijkheid, or private limited company, organized under the laws
of the Netherlands.

 

27

--------------------------------------------------------------------------------


 

“Type” when used in reference to any Loan or Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are ABR Loans or Eurodollar
Loans.

 

“U.S.” means the United States of America.

 

“USA Patriot Act” has the meaning assigned to such term in the definition of
“Anti-Terrorism Laws”.

 

“VAT” means any value added Tax as provided for in Directive 2006/112/EC of the
Council of the European Union and any other Tax of a similar nature in any
jurisdiction.

 

Section 1.02                             Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) except as
provided in this Agreement, any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and,
unless the context requires otherwise, shall include without limitation (x) any
applicable foreign statute, law (including any rules or regulations promulgated
under any such statute or law), regulation, treaty, rule, official directive,
request or guideline of any foreign national, state, local, municipal, or other
governmental, fiscal, monetary or regulatory body, agency, department or
regulatory, self-regulatory or other authority or organization, whether or not
having the force of law (but if not having the force of law, one which applies
generally to the class or category of financial institutions of which any Lender
or the Administrative Agent forms a part and compliance with which is in
accordance with the general practice of those financial institutions) and
(y) any applicable decision of any competent court or other judicial body,
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (g) as
used herein, the obligation of any Loan Party under this Agreement or any other
Loan Document in respect of interest accruing under this Agreement or the other
Loan Documents shall be deemed to include without limitation any interest
accruing during the pendency of, or after the filing of any petition in respect
of, any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowable or allowed in such proceeding and (h) all
currency amounts shall be to Dollars, except with respect to Section 5.15(a). 
For the avoidance of doubt, for all purposes under this Agreement (including
computing Consolidated Total Leverage), the amount of the 2017 PIK Notes and the
Term Loan outstanding shall be equal to the aggregate principal face amount of
such 2017 PIK Notes or Term Loan

 

28

--------------------------------------------------------------------------------


 

outstanding at any such time, without giving effect to the tax treatment or
accounting standards used in respect thereof (including any discount thereto).

 

Section 1.03                             Resolution of Drafting Ambiguities. 
Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.

 

Section 1.04                             Fluctuations in the Exchange Rate of
Currencies.  When determining a Group member’s capacity to incur additional
Financial Indebtedness, investments or any other obligations or amounts that are
limited by a threshold basket under Article V, the Dollar equivalent of all
outstanding and additional obligations or amounts that are denominated in
foreign currencies shall be calculated at the exchange rate publicly reported by
Bloomberg (or such other sources as the Administrative Agent may agree) as of
the date of such incurrence for the purpose of testing compliance with such
threshold basket.  Notwithstanding the foregoing, the maximum amount of
Financial Indebtedness, investments and any other obligations or amounts that a
Group member has incurred under Article V shall not be deemed to be exceeded for
the purpose of determining the existence of a Default or Event of Default solely
as a result of fluctuations in the exchange rate of currencies after the date of
such incurrence.

 

ARTICLE II

 

THE CREDITS

 

Section 2.01                             Revolving Loan Commitments.  Subject to
the terms and conditions set forth herein, each Lender agrees to make Loans
(denominated in Dollars) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Credit Exposure exceeding such Lender’s Commitment
or (ii) the sum of the total Credit Exposures exceeding the sum of the total
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Loans.

 

Section 2.02                             Loans.

 

(a)                                 Each Loan shall be made as a part of a
Borrowing consisting of Loans of the same Type made by the applicable Lenders
ratably in accordance with their respective Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)                                 Each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.  Subject to Section 2.10, each Loan Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.

 

29

--------------------------------------------------------------------------------


 

(c)                                  Each Borrowing, conversion or continuation
of Loans hereunder shall be in an aggregate amount that is an integral multiple
of $1,000,000 and not less than $20,000,000.  Eurodollar Loans of more than one
applicable Interest Periods may be outstanding at the same time; provided that
there shall not at any time be more than a total of six (6) Eurodollar Loans
with differing Interest Periods outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Loan if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

Section 2.03                             Requests for Loans.  To request a Loan,
the Borrower shall notify the Administrative Agent of such request in writing
not later than 12:00 noon, New York City time, three (3) Business Days (or such
shorter period as may be agreed to by the Administrative Agent) before the date
of the proposed Loan and deliver a Borrowing Request in respect of such proposed
borrowing.  Each Borrowing Request shall be delivered by hand delivery, fax or
emailed pdf of the Borrowing Request and shall be signed by the Borrower.  Each
Borrowing Request shall be irrevocable and be binding on the Borrower and shall
specify the following information:

 

(i)                                     the aggregate principal amount of the
requested Loan;

 

(ii)                                  the date of such Loan, which shall be a
Business Day;

 

(iii)                               the Type of Loans to be borrowed (ABR or
Eurodollar);

 

(iv)                              if a Eurodollar Loan, the initial Interest
Period to be applicable thereto (one (1) month or three (3) months);

 

(v)                                 that the conditions set forth in
Section 4.02 have been satisfied in full as of the date of the Borrowing
Request; and

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed.

 

If no election as to the Type of a Borrowing is specified, then the requested
Borrowing shall be deemed an ABR Loan.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04                             Funding of Loans.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds in Dollars by 10:00 a.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.

 

30

--------------------------------------------------------------------------------


 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the time of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section 2.04 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the Administrative Agent shall have the right to demand payment from
the applicable Lender and/or the Borrower and they each severally agree to pay
to the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Alternate Base Rate
or (ii) in the case of the Borrower, the interest rate that would otherwise
apply to such Borrowing.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing and such payment shall absolve any obligation of the Borrower in
respect of any demand made under this Section 2.04 in respect of such Loan.

 

Section 2.05                             Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.05.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section 2.05, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if such Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile or email pdf to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

31

--------------------------------------------------------------------------------


 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election (one (1) or three (3) months).

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each participating
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period, such Borrowing
shall be continued as a Eurodollar Borrowing having a one-month Interest
Period.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.06                             Termination and Reduction of
Commitments.

 

(a)                                 Unless previously terminated, the
Commitments shall terminate on the Maturity Date.

 

(b)                                 The Borrower may at any time prior to the
end of the Maturity Date reduce in whole or in part the Commitments; provided
that (i) each reduction of the Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $25,000,000 and (ii) the
Borrower shall not terminate or reduce the Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.08, the
sum of the Credit Exposures would exceed the total Commitments.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or partially reduce any
Commitment under this Section 2.06 at least three (3) Business Days (or such
shorter period that may be acceptable to the Administrative Agent in its sole
discretion) prior to any such termination or reduction.  Each notice delivered
by the Borrower pursuant to this Section 2.06 shall specify the applicable
Commitment to be terminated or reduced and shall be irrevocable; provided that a
notice of termination of such Commitment delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of another event, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

32

--------------------------------------------------------------------------------


 

(d)                                 Any termination or reduction of the
Commitments shall be permanent.  Each reduction of Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

 

Section 2.07                             Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan owed by the Borrower on the Maturity Date. 
All payments or repayments of Loans made pursuant to this Section 2.07(a) shall
be made in Dollars.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type applicable thereto and, to the extent applicable, the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section 2.07 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender and substantially in the form of with respect to Loans, in
the form of a revolving loan note attached hereto as Exhibit C (each such note,
a “Revolving Loan Note”).  Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 8.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

Section 2.08                             Prepayment of Loans.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part, subject to
prior notice in accordance with paragraph (b) of this Section.

 

(b)                                 The Borrower shall notify the Administrative
Agent in writing of the proposed date and the principal amount of any prepayment
hereunder not later than 11:00 a.m., New York City time, at least three
(3) Business Days (or such shorter period as may be acceptable to the
Administrative Agent in its sole discretion) prior to the date of prepayment. 
Each such notice shall be irrevocable and shall specify the manner of
prepayment, the prepayment date and the

 

33

--------------------------------------------------------------------------------


 

principal amount of each Loan or portion thereof to be prepaid; provided that
any such notice of prepayment may be conditioned upon the effectiveness of other
credit facilities or another event, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Promptly following receipt
of any such notice relating to a Loan, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each prepayment of a Loan shall be applied
towards a reduction of the principal amount of then outstanding Loans. 
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.09.

 

(c)                                  Notwithstanding the foregoing, and at all
times subject to the Amended Intercreditor Agreement, to the extent that any
principal amount of the 2017 Notes is repaid or prepaid with proceeds from an
asset sale of assets not constituting CET Collateral (as defined in the 2017
Notes Indenture) in accordance with Section 4.9 of the 2017 Notes Indenture,
then on the date of such repayment or prepayment, the Borrower shall
concurrently therewith prepay outstanding amounts of the Term Loan under the
Term Loan Credit Agreement and the 2017 PIK Notes under the 2017 PIK Notes
Indenture, pro rata with the payments required to be made to the holders of the
2017 Notes.

 

(d)                                 Notwithstanding the foregoing, in the event
that either of the Term Loan or the 2017 PIK Notes are prepaid in full or repaid
in full, the Commitments hereunder shall automatically terminate and all Loans
outstanding shall become immediately due and payable at such time.

 

Section 2.09                             Interest.

 

(a)                                 Subject to Section 2.09(b), the Borrower
shall pay interest on the unpaid principal amount of each Loan owing by the
Borrower to the Lenders from the date of such Loan until such principal amount
shall be paid in full, as follows:

 

(i)                                     Each Loan comprising an ABR Borrowing
shall bear interest at a rate per annum equal to the Alternate Base Rate plus
the Applicable Rate; and

 

(ii)                                  Each Loan comprising a Eurodollar
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

 

(b)                                 Notwithstanding the foregoing, upon the
occurrence and during the continuance of any Event of Default, if any principal
of or interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to 2.00% plus the rate applicable to Loans
as provided in paragraph (a) of this Section payable in cash.

 

(c)                                  Subject to the limitations set forth in
paragraph (d) of this Section, the Borrower may elect (an “Election”) to (i)
with respect to all of the outstanding principal amount of the Loans, pay all
accrued interest fully in cash (a “Cash Election”) or (ii) with respect to all
of the outstanding principal amount of the Loans, pay all accrued interest by
adding such amount to the principal amount of the Loans pursuant to paragraph
(d) below (a “PIK Election”).  The

 

34

--------------------------------------------------------------------------------


 

Borrower shall make an Election with respect to each Interest Payment Date by
providing notice to the Administrative Agent at least three (3) Business Days
prior to the Interest Payment Date, with such Election to specify the aggregate
principal amount of Loans subject to a Cash Election and the aggregate principal
amount of Loans subject to a PIK Election.  If an Election is not made by the
Borrower in a timely fashion or at all with respect to the method of payment of
interest for an Interest Payment Date, a PIK Election shall be deemed to have
been made for the entire principal amount of outstanding Loans with respect to
such Interest Payment Date.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan, by making a Cash
Election or PIK Election at the option of the Borrower; provided that
(A) interest accrued pursuant to paragraph (b) of this Section 2.09 shall be
payable in cash on demand, (B) in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable in cash on the date of such repayment or prepayment, (C) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefore, accrued interest on such Loan shall be payable on the
effective date of such conversion and (D) all accrued interest in respect of
Loans shall be payable in cash on the Maturity Date.

 

(e)                                  With respect to the principal amount of
Loans for which a Cash Election has been made, accrued interest will be paid in
full in cash.  Notwithstanding the foregoing, with respect to the principal
amount of Eurodollar Loans for which a PIK Election has been made, (i) an amount
of interest that has accrued at a rate equal to the Adjusted LIBO Rate (without
giving effect to the final sentence in the definition of LIBO Rate) plus 1.00%
shall be paid in cash, and (ii) the remaining portion of accrued interest shall
be paid by adding such amount to the principal amount of the applicable Loans. 
Unless the context otherwise requires, for all purposes hereof, references to
“principal amount” of the Loans refers to the face amount of the Loans and
includes any increase in the principal amount of the outstanding Loans as a
result of a PIK Election.

 

(f)                                   All interest hereunder shall be computed
(i) with respect to ABR Loans, on the basis of a year of 365 days (or 366 days
in a leap year) and (ii) with respect to Eurodollar Loans, on the basis of a
year of 360 days, in each case payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

(g)                                  All interest paid or payable in cash
pursuant to this Section 2.09 shall be paid in immediately available funds in
Dollars.

 

Section 2.10                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining for such Interest Period the
Adjusted LIBO Rate; or

 

35

--------------------------------------------------------------------------------


 

(b)                                 the Administrative Agent is advised by the
Lenders holding a majority of the Commitments that for such Interest Period the
Adjusted LIBO Rate will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Borrowing referred to in such Interest Election Request shall,
unless repaid by the Borrower, be converted to (as of the last day of the then
current Interest Period), or maintained as, an ABR Borrowing as the case may be
(to the extent, in the Administrative Agent’s reasonable determination, it is
practicable to do so), and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall, unless otherwise rescinded by the Borrower, be
made as an ABR Loan (to the extent, in the Administrative Agent’s reasonable
determination, it is practicable to do so), and if the circumstances giving rise
to such notice affect fewer than all Types of Borrowings, then the other Types
of Borrowings shall be permitted.

 

Section 2.11                             Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) and (c) of the
definition of Excluded Taxes and (C) Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or Loans
made by such Lender;

 

and the direct result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Loan, or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.  A
certificate of such Lender setting forth the amount or amounts necessary to
compensate such Lender shall be delivered to the Borrower and shall be
conclusive absent manifest error.  Such Lender shall use commercially reasonable
efforts to deliver such certificate promptly after such additional costs are
incurred or reduction suffered.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt thereof.

 

(b)                                 Payment to Lenders.  The Borrower shall pay
to any Lender, as long as such Lender or its Holding Company shall be required
to comply with any reserve ratio requirement

 

36

--------------------------------------------------------------------------------


 

or analogous requirement of any central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments, such
additional costs or reduced rate of return (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs or reduced rate of return allocated to such Commitment or Loan
by such Lender or its Holding Company (as determined by the Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan.

 

(c)                                  Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to this Section 2.11 shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.11 for any increased costs or reductions incurred more than
180 days prior to the date that such Lender notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.12                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto or (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable under Section 2.08(b) and is revoked in accordance herewith),
then, in any such event, the Borrower shall compensate each applicable Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, the loss to any applicable Lender attributable to any such
event shall be deemed to include an amount determined by such Lender to be equal
to the excess, if any, of (i) the amount of interest that such Lender would pay
for a deposit in Dollars equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Interest Period, over (ii) the amount of interest that such Lender would
earn on such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for deposits in Dollars from other banks
in the Eurodollar market at the commencement of such period.  A certificate of
any Lender setting forth in reasonable detail any amount or amounts that such
Lender is entitled to receive pursuant to this Section 2.12 shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

Section 2.13                             Illegality.  Notwithstanding any other
provision of this Agreement, (a) if the introduction of, or any change to or in
the interpretation of, any law or regulation shall make it unlawful, or any
central bank or other Governmental Authority shall assert that it is unlawful,
for any Lender to perform its obligations hereunder or to fund any Loans or
(b) if as a result of

 

37

--------------------------------------------------------------------------------


 

any merger, consolidation, amalgamation or acquisition by or of the Borrower or
any Subsidiary with, into or of another Person it is or becomes unlawful due to
group or company lending limitations for any Lender to perform its obligations
hereunder or to fund any Loans, then (x) such Lender shall promptly notify the
Borrower upon becoming aware of that event and the Commitment of such Lender
will be immediately cancelled and (y) the Borrower shall repay the Loans granted
to it by such Lender, together with accrued and unpaid interest thereon and all
other amounts payable by the Borrower under this Agreement, on or before such
date as shall be mandated by law as specified by such Lender in the notice
delivered to the Borrower.

 

Section 2.14                             Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes.  If any Loan Party shall be required to
deduct any Indemnified Taxes from or in respect of any sum payable hereunder or
under any other Loan Document, if any, to a Recipient, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14) the applicable Recipient receives an amount equal to the sum it
would have received had no such deductions for Indemnified Taxes been made,
(ii) such Loan Party shall make such deductions for Indemnified Taxes and
(iii) such Loan Party shall pay the full amount of Indemnified Taxes deducted to
the relevant Governmental Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of paragraph (a) above, each Loan Party shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by Loan Parties.  Without
duplication of Sections 2.14(a) or (b) above, the applicable Loan Party shall
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.14) paid by such
Recipient and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to a Loan
Party by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes by the applicable Loan Party
to a Governmental Authority, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)                                  Status of Lenders.  Each Lender shall
deliver such documentation prescribed by applicable law or reasonably requested
by any Loan Party or the Administrative Agent as will enable such Loan Party or
the Administrative Agent to determine whether or not such Lender is

 

38

--------------------------------------------------------------------------------


 

subject to withholding, backup withholding, deduction at source or information
reporting requirements or as would be necessary for such Loan Party to obtain or
apply for an authorization or exemption to make a payment hereunder without a
Tax deduction or withholding (or at a reduced rate), including the provision of
a residency certificate, if prescribed by law or reasonably requested by such
Loan Party.  Notwithstanding anything to the contrary in the preceding sentence,
the completion, execution and submission of such documentation shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(f)                                   Treatment of Certain Refunds.  If any
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.14 (including by the payment of additional amounts pursuant to
Section 2.14(a)), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.14 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(g)                                  Value Added Tax.

 

(i)                                     All consideration or other payments or
amounts expressed to be payable under a Loan Document by any Loan Party to
Recipient shall be deemed to be exclusive of any VAT.  If VAT is to be added
under applicable law to any consideration or other payments or amounts to be
paid by any Loan Party in connection with a Loan Document, that Loan Party shall
pay to the applicable Recipient or the relevant tax authority, as the case may
be (in addition to and at the same time as paying the consideration or other
payments or amounts), an amount equal to the amount of the VAT and the
applicable Recipient shall promptly provide an invoice complying with the
applicable VAT invoicing regulations to the relevant Loan Party.

 

(ii)                                  Where a Loan Document requires any Loan
Party to reimburse a Recipient for any costs or expenses, that Loan Party shall
also at the same time pay and indemnify the applicable Recipient against all VAT
incurred by such Recipient, in respect of the costs or expenses to the extent
that neither such Recipient nor any other member of any

 

39

--------------------------------------------------------------------------------


 

group of which the Recipient is a member for VAT purposes is entitled to credit
or repayment of or in respect of the VAT.

 

(iii)                               Without duplication for Section 2.14(a), if
any Loan Party shall be required to deduct VAT from or in respect of any sum
payable hereunder or under any other Loan Documents, if any, to the
Administrative Agent or any Lender, (A) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.14(g)) the
Administrative Agent or such Lender receives an amount equal to the sum it would
have received had no such deductions been made, (B) such Loan Party shall make
such deductions and (C) such Loan Party shall pay the full amount deducted to
the relevant Governmental Authority in accordance with the applicable law.

 

(h)                                 If a payment made to a Recipient under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent to comply with
their obligations under FATCA and to determine that such Recipient has complied
with such Recipient’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.

 

(i)                                     Survival.  Each party’s obligations
under this Section 2.14 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender.

 

Section 2.15                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
of amounts payable under Sections 2.11, 2.12, 2.13, 2.14, or 8.03, or otherwise)
prior to 1:00 p.m., New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the following Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent in accordance with account instructions as provided to the
Borrower from time to time by the Administrative Agent, except that payments
pursuant to Sections 2.11, 2.12, 2.13, 2.14 and 8.03 shall be made directly to
the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the following Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.  All payments under this Agreement shall be made in Dollars.

 

40

--------------------------------------------------------------------------------


 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of any of its Loans to any assignee, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to this subsection (c) may exercise against
the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

Section 2.16                             Commitment Fee.  The Borrower agrees to
pay to the Administrative Agent for the account of each Lender a commitment fee
(a “Commitment Fee”) equal to 0.50% per annum on the average daily unused amount
of the Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates. 
Accrued Commitment Fees shall be payable quarterly in arrears (A) on each
Quarter Date, commencing on the first such date to occur after the Effective
Date, and (B) on the date on which such Commitment terminates.  Commitment Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed

 

41

--------------------------------------------------------------------------------


 

(including the first day but excluding the last day).  For purposes of computing
Commitment Fees with respect to Commitments, the Commitment of a Lender shall be
deemed to be used to the extent of the Credit Exposure in respect of such
Lender.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants (as to itself and as to each other Loan
Party or Subsidiary, as applicable) to the Administrative Agent and the Lenders
that:

 

Section 3.01                             Organization; Powers; Authorization;
Enforceability.  Each Loan Party (a) is validly existing and (if applicable) in
good standing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted and
(c) is qualified to do business in, and (if applicable) is in good standing in,
every jurisdiction where such qualification is required, except in the case of
(b) and (c) to the extent that failure to do so would not reasonably be expected
to have a Material Adverse Effect.  The Transactions are within each Loan
Party’s powers and have been duly authorized by all necessary corporate and, if
required, shareholder action.  This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by the Loan Parties party thereto will constitute, a
legal, valid and binding obligation of the Borrower or such Loan Party, as
applicable, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity and (iii) implied covenants of good
faith and fair dealing.

 

Section 3.02                             Approvals; No Conflicts.  No
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or any other third party is required for the due
execution, delivery and performance by each Loan Party of any Loan Document to
which it is a party, or the consummation of the Transactions, except such as
have been obtained or made and are in full force and effect. The execution,
delivery and performance by each of the Loan Parties of the Loan Documents to
which it is a party and the consummation of the transactions contemplated
thereby (a) do not contravene (i) such Loan Party’s organizational documents or
(ii) any law applicable to such Loan Party, in any material respect, and
(b) will not violate or result in a default or require any consent or approval
under any material indenture, agreement or other instrument binding upon such
Loan Party or its property or Subsidiaries (including, for the avoidance of
doubt, the 2015 Notes Indenture and 2017 Notes Indenture), or give rise to a
right thereunder to require any payment to be made by the Borrower.

 

Section 3.03                             Financial Condition; No Material
Adverse Change.

 

(a)                                 The audited consolidated balance sheet and
statements of operations, stockholders equity and cash flows (including the
notes thereto) of the Borrower as of and for the fiscal year ended December 31,
2013, reported on by Deloitte LLP, independent public accountants, copies of
which have heretofore been furnished to each Lender, when combined with all
public filings with the SEC by any Loan Party since December 31, 2013 and prior
to the Effective Date, present fairly, in all material respects, the
consolidated financial position and results of

 

42

--------------------------------------------------------------------------------


 

operations and cash flows of the Borrower, as of such date and for such period,
in accordance with GAAP.

 

(b)                                 The unaudited consolidated balance sheet and
statements of operations, stockholders equity and cash flows of the Borrower as
of and for the three-month period ended March 31, 2014, copies of which have
heretofore been furnished to each Lender, when combined with all public filings
with the SEC by any Loan Party since December 31, 2013, and prior to the
Effective Date or Revolving Loan Effective Date, as applicable, present fairly,
in all material respects, the consolidated financial position and results of
operations and cash flows of Borrower, as of such date and for such period, in
accordance with GAAP, subject to normal year-end adjustments and the absence of
footnotes.

 

(c)                                  Except as disclosed by the Borrower (i) in
writing to Time Warner Inc. or (ii) in any document filed with or furnished to
the SEC, in each case prior to the date of the Framework Agreement, since
December 31, 2013, through the applicable date of determination, there have not
been events, changes, circumstances or occurrences that, when taken as a whole,
have had a Material Adverse Effect during the applicable period taken as a whole
or would reasonably be expected to result in a Material Adverse Effect.

 

Section 3.04                             Litigation and Environmental Matters.

 

(a)                                 Except as disclosed by the Borrower (i) in
writing to Time Warner Inc. or (ii) in any document filed with or furnished to
the SEC, in each case prior to the date of the Framework Agreement, there are no
actions, suits, investigations or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending against, or
to the knowledge of the Borrower threatened in writing against, the Borrower or
any of its Subsidiaries or any business, property or rights of any such person
(i) that involve any Loan Document or the Transactions or (ii) that, if
adversely determined, would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

(b)                                 Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, (x) neither the Borrower nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability or
(iii) has received notice of any claim with respect to any Environmental
Liability and (y) the Borrower has no knowledge of any basis for any
Environmental Liability on the part of any of its Subsidiaries.

 

Section 3.05                             Solvency.  The Borrower is, and
immediately after giving effect to the Transactions (including the Loans
hereunder) will be, together with its consolidated Subsidiaries, Solvent.

 

Section 3.06                             Margin Securities.  Neither the
Borrower nor any of its Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T, U or X
of the Board of Governors of the Federal Reserve System of the United States of
America), and no part of the proceeds of any Loan will be used to purchase or
carry any margin stock in

 

43

--------------------------------------------------------------------------------


 

violation of said Regulations T, U or X or to extend credit to others for the
purpose of purchasing or carrying margin stock in violation of said
Regulations T, U or X.

 

Section 3.07                             Pari Passu Ranking.  The Borrower’s
payment obligations under this Agreement or any other Loan Party’s payment
obligations under any Guarantee rank at least pari passu with the claims of all
its other unsecured and unsubordinated creditors, except for obligations
mandatorily preferred by law applying to companies generally.

 

Section 3.08                             Filing or Stamp Tax.  Under the law of
the Borrower’s and each other Loan Party’s jurisdiction of incorporation, other
than with respect to Curaçao, it is not necessary that the Loan Documents be
filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp, registration or similar tax be paid on or in
relation to the Loan Documents or the transactions contemplated by the Loan
Documents (including the Transactions).  As of the Effective Date, each stamp,
registration or similar tax that would be required under the laws of Curaçao to
be paid by any Loan Party in connection with the execution of the Loan Documents
as of the Effective Date is referenced on Schedule 3.08.

 

Section 3.09                             Properties.  The Borrower and each of
its Subsidiaries have good title to, or valid leasehold interests in, all of
their respective real and personal property, except for defects in title or
interests that would not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.10                             Compliance with Laws and Agreements. 
The Borrower and each of its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  No Event of Default has occurred and is continuing.

 

Section 3.11                             Taxes.  The Borrower and each of its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it or as part of the consolidated group of which it is a
member, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.12                             Disclosure.  All information heretofore
or contemporaneously furnished by or on behalf of the Borrower or any of its
Subsidiaries (including all information contained in the Loan Documents and the
annexes, schedules and other attachments to the Loan Documents, but not
including any projected financial statements), when taken together with the
reports and other filings with the SEC made under the Exchange Act by any Loan
Party since December 31, 2013, is, and all other such information hereafter
furnished, including all information contained in any of the Loan Documents,
including any annexes or schedules thereto, by or on behalf of the Borrower or
any of its Subsidiaries to or on behalf of any Lender will be (as of their
respective dates and the Effective Date and the Revolving Loan Effective Date,
as applicable), true and accurate in all material respects and not incomplete by
omitting to state a material fact necessary

 

44

--------------------------------------------------------------------------------


 

to make such information not misleading at such time.  There is no fact of which
the Borrower is aware that has not been disclosed to the Lenders in writing
pursuant to the terms of this Agreement prior to the date hereof and which,
singly or in the aggregate with all such other facts of which the Borrower is
aware, would reasonably be expected to result in a Material Adverse Effect.  All
statements of fact and representation concerning the present business,
operations and assets of the Borrower or any of its Subsidiaries, the Loan
Documents and the transactions referred to therein are true and correct in all
material respects.  The most recent Budget delivered to the Administrative Agent
was prepared by management of the Borrower in good faith based upon assumptions
and estimates that are believed by management of the Borrower to be reasonable
at the time prepared and at the time the related Budget was so delivered.

 

Section 3.13                             Subsidiaries.  Borrower has no
Subsidiaries other than as set forth on Schedule 3.13 hereto (as the same may be
updated from time to time in writing for Subsidiaries formed, acquired,
disposed, dissolved or merged after the Effective Date in accordance with the
terms of this Agreement). Except as otherwise indicated on Schedule 3.13 hereto,
Borrower owns (directly or indirectly) all of the Capital Stock of each
Subsidiary listed on Schedule 3.13 hereto.

 

Section 3.14                             Insurance.  All premiums due in respect
of all insurance maintained by the Borrower and each other Loan Party have been
paid.

 

Section 3.15                             Anti-Terrorism Laws; Anti-Corruption
Laws.

 

(a)                                 None of the Borrower or any of its
Subsidiaries has violated or is in violation of Anti-Terrorism Laws.

 

(b)                                 The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.  The Borrower, its
Subsidiaries and their respective officers and employees, and, to the knowledge
of the Borrower, its directors and agents, are each in compliance and will
comply with Anti- Corruption Laws and applicable Sanctions.  None of (a) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.   No Borrowing,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

 

Section 3.16                             Security Interest and Perfection.  The
Pledge Agreements are effective to create in favor of the Administrative Agent
for the benefit of the Secured Parties, legal, valid and enforceable Security
on, and security interests in, the Collateral and, when giving effect to the
Amended Intercreditor Agreement, create a pari passu right in favor of the
Security Agent on behalf of the Secured Parties with respect to proceeds
realized in respect of the Collateral in favor of the Security Agent for the
benefit of the Secured Parties.

 

Section 3.17                             Use of Proceeds.  The Borrower will use
the proceeds of the Loans only for the purposes specified in Section 5.03.

 

45

--------------------------------------------------------------------------------


 

Section 3.18                             Intellectual Property.  The Borrower
and each other member of the Group owns, or is licensed to use, all of the
Intellectual Property owned or used by such Person, except for those the failure
to own or license which, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.  No claim has been
threatened, or asserted and is pending, by any person challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does any member of the Group know of any
valid basis for any such claim, except for such claims and infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, and the use of such Intellectual Property by each
member of the Group does not infringe the rights of any person, except for such
claims and infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

ARTICLE IV

 

CONDITIONS

 

Section 4.01                             Effective Date.  The effectiveness of
the Commitments of the Lenders hereunder on the Effective Date shall be subject
to the prior or concurrent satisfaction or waiver of the conditions precedent
set forth in this Section 4.01:

 

(a)                                 The Administrative Agent shall have received
from the Borrower evidence that the Framework Agreement has been entered into on
or before the Effective Date.

 

(b)                                 The Borrower shall have delivered to the
Trustee under the 2016 Notes Indenture the Redemption Notice and the Borrower
shall have provided to the Administrative Agent evidence of such delivery.

 

(c)                                  In connection with the 2017 Notes Consent,
the 2017 Notes Supplemental Indenture shall have been executed and delivered and
shall have become effective.

 

(d)                                 The Administrative Agent (or its counsel)
shall have received from the Borrower sufficient documentation evidencing that
the Board consists of not more than eleven (11) members, with one less than the
majority in number of such directors designated by TWMH, who shall have been
duly appointed to the Board; provided that TWMH has satisfied the conditions to
appointment in Section 5.3 of the Framework Agreement.

 

(e)                                  Such Effective Date shall occur on a
Business Day and shall have occurred on or before May 29, 2014.

 

(f)                                   The Administrative Agent (or its counsel)
shall have received from the Borrower either (i) a counterpart of this Agreement
signed on behalf of the Borrower or (ii) written evidence satisfactory to the
Administrative Agent (which may include fax or email pdf transmission of a
signed signature page of this Agreement) that the Borrower has signed a
counterpart of this Agreement and, if requested, the Administrative Agent shall
have received for each Lender a Revolving Loan Note.

 

46

--------------------------------------------------------------------------------


 

(g)                                  The Administrative Agent (or its counsel)
shall have received from the Borrower and from each other Loan Party to the Loan
Documents (other than any Revolving Loan Note) either (i) a counterpart of each
applicable Loan Document signed on behalf of such Loan Party or (ii) written
evidence satisfactory to the Administrative Agent (which may include fax or
email pdf transmission of a signed signature page of the applicable Loan
Document) that such Loan Party has signed counterparts of such Loan Document.

 

(h)                                 The Administrative Agent shall have received
from the Borrower a written opinion (addressed to the Administrative Agent and
the Lenders and dated the Effective Date) of (i) DLA Piper LLP (US),
U.S. counsel for the Loan Parties with respect to this Agreement and the
Guarantees, (ii) Conyers Dill & Pearman, Bermuda counsel for the Loan Parties
with respect to this Agreement and the CME NV Pledge Agreement, and (iii) Loyens
and Loeff N.V., Dutch and Curaçao counsel for the Loan Parties in respect of the
Pledge Agreements, in each case in form and substance reasonably satisfactory to
the Administrative Agent.

 

(i)                                     The Administrative Agent shall have
received from the Borrower such documents and certificates as the Administrative
Agent may reasonably request relating to (i) the organization and existence in
good standing (if applicable) of each Loan Party, and (ii) the authorization of
any relevant Transactions and any other legal matters relating to each Loan
Party, this Agreement and each other Loan Document, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

(j)                                    The Administrative Agent shall have
received each Revolving Loan Note requested by a Lender pursuant to
Section 2.07(e), each duly completed and executed by the Borrower.

 

(k)                                 The Administrative Agent shall have received
a certificate of the Secretary or Assistant Secretary or the managing board of
each Loan Party certifying the names and true signatures of the officers or
directors of the Borrower authorized to sign this Agreement and the other Loan
Documents to be delivered hereunder.

 

(l)                                     The Administrative Agent shall have
received a certificate from the Borrower, dated the Effective Date and signed by
a Responsible Officer, confirming compliance with the conditions set forth in
paragraph (a) of this Section 4.01 and paragraphs (a) and (b) of Section 4.02.

 

(m)                             The Administrative Agent (or its counsel) shall
have received from the Borrower a copy of the Borrower’s Business Plan on or
before the Effective Date.

 

(n)                                 The Administrative Agent shall have received
from each Loan Party all documents and instruments required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded to
create or perfect the Security intended to be created under the Security
Documents.

 

Section 4.02                             Revolving Loan Credit Event.  The
obligation of each Lender to make any Loan to the Borrower on or after the
Revolving Loan Effective Date is subject to the satisfaction of the following
conditions precedent set forth in this Section 4.02:

 

47

--------------------------------------------------------------------------------


 

(a)                                 No Default or Event of Default shall have
occurred and be continuing on such date nor will result from the making of such
Loan.

 

(b)                                 Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (unless such
representation or warranty is already qualified by materiality, in which case,
such representation or warranty must be true and correct in all respects) on and
as of the date of such Loan with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects (unless such representation or warranty is already qualified
by materiality, in which case, such representation or warranty must be true and
correct in all respects) as of such earlier date.

 

(c)                                  With respect to the first Borrowing on or
after the Effective Date, the Discharge shall have occurred on or prior to the
making of such Loan and the Borrower shall have provided to the Administrative
Agent evidence of the Discharge.

 

(d)                                 The Borrower shall have delivered a
Borrowing Request in accordance with Section 2.03.

 

Each Borrowing Request shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

 

ARTICLE V

 

COVENANTS

 

From the Effective Date until the Commitments have expired or been terminated
and the principal of and interest on each Loan and all fees, expenses and other
amounts payable hereunder shall have been paid in full, the Borrower covenants
and agrees (as to itself and as to each other Loan Party or Subsidiary, as
applicable) with the Administrative Agent and the Lenders that:

 

Section 5.01                             Information Undertakings.

 

(a)                                 Financial Statements. The Borrower shall
supply to the Administrative Agent

 

(i)                                     as soon as the same become available,
but in any event within 90 days after:

 

(1)                                 the end of the Financial Year ending on
December 31, 2013; and

 

(2)                                 the end of each subsequent Financial Year,

 

the audited consolidated financial statements of the Borrower for that Financial
Year; and

 

(ii)                                  as soon as they are available, but in any
event within 45 days after:

 

48

--------------------------------------------------------------------------------


 

(1)                                 the end of the Accounting Quarter ending on
March 31, 2014; and

 

(2)                                 the end of each subsequent Accounting
Quarter,

 

the unaudited consolidated financial statements of the Borrower for that
Accounting Quarter and the Relevant Period ending on or about the last day of
that Accounting Quarter (excluding the financial statements for any Accounting
Quarter or Relevant Period ending on December 31).

 

(b)                                 Compliance Certificate.

 

(i)                                     The Borrower shall supply to the
Administrative Agent, with each set of financial statements of the Borrower
delivered pursuant to paragraph (a)(i) or (a)(ii) of this Section 5.01, a
Compliance Certificate (1) setting out (in reasonable detail) computations as to
compliance with Sections 5.04(a), 5.16(b)(i), 5.17(a), 5.18(b)(i), 5.18(b)(ii),
paragraph (f) of the definition of “Permitted Guarantee”, paragraph (e) of the
definition of “Permitted Investment” and paragraphs (b) and (l) of the
definition of “Permitted Security”, in each case as at the date as at which
those financial statements were drawn up, (2) describing (in reasonable detail)
any changes in the corporate structure of the Group (including the incorporation
of new entities) for the Relevant Period not previously disclosed in writing to
the Administrative Agent and (3) stating whether or not a Default or Event of
Default has occurred, and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto.

 

(ii)                                  Each Compliance Certificate shall be
signed by two (2) Responsible Officers of the Borrower.

 

(c)                                  Requirements as to Financial Statements.

 

(i)                                     The Borrower shall procure that each set
of its Annual Financial Statements and Quarterly Financial Statements includes a
balance sheet, profit and loss account and cashflow statement.

 

(ii)                                  Each set of financial statements delivered
pursuant to Section 5.01(a):

 

(1)                                 shall be certified by a Responsible Officer
as fairly presenting, in all material respects its financial condition and
operations as at the date as at which those financial statements were drawn up
and, in the case of the Annual Financial Statements, shall be accompanied by a
report from the Auditors and accompanying those Annual Financial Statements; and

 

(2)                                 shall be prepared using GAAP, and using
further accounting practices and financial reference periods consistent with
those applied in the preparation of the Original Financial Statements and the
Borrower’s Business Plan, unless, in relation to any set of financial
statements, the Borrower notifies the Administrative Agent that there has been a
change in GAAP or the accounting practices and it and, if requested by the
Administrative Agent and subject to sub-

 

49

--------------------------------------------------------------------------------


 

paragraph (iii) below, its Auditors deliver to the Administrative Agent: (A) a
description of any change necessary for those financial statements to reflect
GAAP or accounting practices upon which the Borrower’s Business Plan or, as the
case may be, relevant Original Financial Statements were prepared and
(B) sufficient information, in form and substance as may be reasonably required
by the Administrative Agent, to enable the Lenders to determine whether
Section 5.04 has been complied with and to make an accurate comparison between
the financial position indicated in those financial statements and the
Borrower’s Business Plan and/or Original Financial Statements.

 

Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Borrower’s Business Plan or, as the case may be, the Original
Financial Statements were prepared.

 

(iii)                               Any requirement for the Auditors of the
Borrower to deliver the information required to be delivered under
sub-paragraphs (ii)(1) and (ii)(2) above will be subject to the Administrative
Agent agreeing to any necessary hold harmless or other similar letters with
them.

 

(iv)                              If an Event of Default is continuing, the
Administrative Agent may notify the Borrower that it wishes to discuss the
financial position of any Loan with the Auditors and stating the questions or
issues that the Administrative Agent wishes to discuss.  In this event, the
Borrower must ensure that the Auditors are authorized (at the expense of the
Borrower):

 

(1)                                 to discuss the financial position of the
relevant Loan Party with the Administrative Agent on request from the
Administrative Agent; and

 

(2)                                 to disclose to the Administrative Agent for
the Lenders any information which the Administrative Agent may reasonably
request.

 

(d)                                 Budget.

 

(i)                                     The Borrower shall supply to the
Administrative Agent in sufficient copies for all the Lenders (if the
Administrative Agent so requests), as soon as it becomes available but in any
event with 45 days after the start of each of its Financial Years, an annual
Budget for that Financial Year.

 

(ii)                                  The Borrower shall ensure that each Budget
under paragraph (b) of the definition thereof:

 

(1)                                 is in a form reasonably acceptable to the
Administrative Agent and includes a projected consolidated profit and loss,
balance sheet and cashflow statement for the Group, and projected financial
covenant calculations and a twelve (12) month cashflow forecast for the Group;
and

 

50

--------------------------------------------------------------------------------


 

(2)                                 is prepared in accordance with GAAP and the
accounting practices and financial reference periods applied to financial
statements under Section 5.01(a).

 

(iii)                               If the Borrower updates or changes the
Budget or the Budget has previously not been approved by the Board, the Borrower
shall within not more than ten (10) Business Days of the update or change being
made or approval by the Board being granted deliver to the Administrative Agent,
in sufficient copies for each of the Lenders (if the Administrative Agent so
requests), such updated or changed or approved Budget together with a written
explanation of the main changes in that Budget.

 

(e)                                  Presentations.  If the Administrative Agent
reasonably suspects a Default is continuing or may have occurred or may occur,
upon request by the Administrative Agent giving reasonable notice, an officer of
the Borrower shall give a presentation to the Administrative Agent and the
Lenders about the on-going business and financial performance of the Group.

 

(f)                                   Year-end.  The Borrower shall procure
that:

 

(i)                                     each Financial Year-end of each member
of the Group falls on December 31; and

 

(ii)                                  each Accounting Quarter ends on a Quarter
Date.

 

(g)                                  Information; Miscellaneous.  The Borrower
shall supply to the Administrative Agent (in sufficient copies for all the
Lenders, if the Administrative Agent so requests):

 

(i)                                     copies of all documents dispatched by
the Borrower to its shareholders generally (or any class of them) or its senior
creditors generally at the same time as they are dispatched;

 

(ii)                                  promptly upon becoming aware of them, the
details of any litigation, arbitration or administrative proceedings which are
current, threatened or pending against any member of the Group, and which, if
adversely determined, are reasonably likely to have a Material Adverse Effect or
which involve a potential or alleged liability exceeding in aggregate at any one
time $5,000,000 in respect of the Borrower and its Subsidiaries;

 

(iii)                               (if and to the extent prepared) the annual
combined GAAP financial statements of CET 21 and its Subsidiaries, promptly
after such preparation;

 

(iv)                              promptly, such information as the Security
Agent may reasonably require about the Collateral and compliance of the Loan
Parties with the terms of any Security Documents; and

 

(v)                                 promptly, on request, such further
information regarding the financial condition, assets or operations of any
member of the Group as any Lender (through the Administrative Agent) may
reasonably request.

 

51

--------------------------------------------------------------------------------


 

Section 5.02                             Notices of Material Events.  The
Borrower will furnish (or cause to be furnished) to the Administrative Agent
prompt written notice of (i) the occurrence of any Default or Event of Default,
(ii) the occurrence of any “default” or “event of default” as such terms are
defined in the definitive documents applicable to any Material Indebtedness
(including, without limitation, the 2017 PIK Notes Indenture, 2017 Notes
Indenture and 2015 Notes Indenture) and (iii) any material amendments or waivers
to the definitive documentation applicable to any Material Indebtedness,
including the 2017 PIK Notes Indenture, the 2017 Notes Indenture and the 2015
Notes Indenture.  Each notice delivered under clauses (i) and (ii) of the
preceding sentence of this Section 5.02 shall be accompanied by a statement of a
Responsible Officer setting forth the details of the Default or Event of
Default, in the case of clause (i), or other event, in the case of clause (ii),
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

Section 5.03                             Use of Proceeds.  The proceeds of the
Loans will be used for working capital needs and other general corporate
purposes of the Borrower and its Subsidiaries.  No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the regulations of the Board of Governors, including
Regulations T, U and X.  The Borrower will not request any Borrowing, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

Section 5.04                             Financial Covenants.

 

(a)                                 The Borrower shall ensure that:

 

(i)                                     Cashflow Cover.  In respect of any test
date set forth in the table below, Cashflow Cover shall not be less than the
ratio set forth opposite such date in the table below:

 

Test Date

 

Minimum Cashflow
Cover Ratio

 

December 31, 2015

 

0.30 to 1.00

 

March 31, 2016

 

0.35 to 1.00

 

June 30, 2016

 

0.40 to 1.00

 

September 30, 2016

 

0.45 to 1.00

 

December 31, 2016

 

0.40 to 1.00

 

March 31, 2017

 

0.45 to 1.00

 

June 30, 2017

 

0.45 to 1.00

 

September 30, 2017 and thereafter

 

0.45 to 1.00

 

 

52

--------------------------------------------------------------------------------


 

(ii)                                  Interest Cover.  In respect of any test
date set forth in the table below, Interest Cover shall not be less than the
ratio set forth opposite such date in the table below:

 

Test Date

 

Minimum Interest
Cover Ratio

 

June 30, 2014

 

0.09 to 1.00

 

September 30, 2014

 

0.20 to 1.00

 

December 31, 2014

 

0.60 to 1.00

 

March 31, 2015

 

0.65 to 1.00

 

June 30, 2015

 

0.65 to 1.00

 

September 30, 2015

 

0.65 to 1.00

 

December 31, 2015

 

0.70 to 1.00

 

March 31, 2016

 

0.75 to 1.00

 

June 30, 2016

 

0.75 to 1.00

 

September 30, 2016

 

0.80 to 1.00

 

December 31, 2016

 

0.85 to 1.00

 

March 31, 2017

 

0.85 to 1.00

 

June 30, 2017

 

0.85 to 1.00

 

September 30, 2017 and thereafter

 

0.85 to 1.00

 

 

(iii)                               Consolidated Total Leverage.  In respect of
any test date set forth in the table below, Consolidated Total Leverage shall
not exceed the ratio set forth opposite such date in the table below:

 

Test Date

 

Maximum
Consolidated Total
Leverage Ratio

 

June 30, 2014

 

110.00 to 1.00

 

September 30, 2014

 

42.00 to 1.00

 

December 31, 2014

 

16.50 to 1.00

 

March 31, 2015

 

14.00 to 1.00

 

June 30, 2015

 

13.00 to 1.00

 

September 30, 2015

 

12.00 to 1.00

 

December 31, 2015

 

11.00 to 1.00

 

March 31, 2016

 

10.50 to 1.00

 

June 30, 2016

 

10.00 to 1.00

 

September 30, 2016

 

9.50 to 1.00

 

December 31, 2016

 

9.00 to 1.00

 

March 31, 2017

 

8.50 to 1.00

 

June 30, 2017

 

8.50 to 1.00

 

September 30, 2017 and thereafter

 

8.50 to 1.00

 

 

53

--------------------------------------------------------------------------------


 

(b)                                 Covenant Testing.

 

(i)                                     The financial covenants set out in
Section 5.04(a) shall be calculated using the consolidated financial statements
of the Borrower prepared in accordance with GAAP and tested on a consolidated
basis by reference to each of the consolidated financial statements of the
Borrower delivered pursuant to Section 5.01(a) and/or each Compliance
Certificate delivered pursuant to Section 5.01(b).

 

(ii)                                  For the purpose of calculating the
financial covenants set out in Section 5.04(a) for each of the Relevant Periods
ending on a date which is less than 12 months after the Effective Date, Finance
Charges shall be annualised by reference to the Finance Charges as disclosed in
the Compliance Certificates for the Accounting Quarters ending after the
Effective Date.

 

(iii)                               For the purpose of calculating the financial
covenants set out in Section 5.04(a):

 

(1)                                 there shall be included in determining
EBITDA for any Relevant Period the earnings before interest, tax, depreciation
and amortisation (calculated on the same basis as EBITDA, mutatis mutandis) for
the Relevant Period of any company, business or undertaking that is acquired by
a member of the Group and is not subsequently sold, transferred or otherwise
disposed of during such Relevant Period;

 

(2)                                 there shall be excluded in determining
EBITDA for any Relevant Period the earnings before interest, tax depreciation
and amortization (calculated on the same basis as EBITDA, mutatis mutandis) of
any company, business or undertaking that is sold, transferred or otherwise
disposed by a member of the Group during such period; provided, however, that in
the case of a Permitted Disposal under clause (i) of the defined term “Permitted
Disposal”, this paragraph

 

54

--------------------------------------------------------------------------------


 

(2) shall not apply if the effect of its application to such clause (i) would be
the sole cause of an Event of Default under the financial covenants set out in
Section 5.04(a);

 

(3)                                 there shall be excluded in determining
Consolidated Total Leverage as at the end of any Relevant Period any movements
in the outstanding amount of Group Borrowings arising solely from changes in
currency exchange rates from December 31, 2013, or the date of incurrence, if
later; and

 

(4)                                 for the avoidance of doubt, for purposes of
computing Consolidated Total Leverage, the amount of 2017 PIK Notes outstanding
shall be equal to the aggregate principal face amount of such 2017 PIK Notes
outstanding at any such time, without giving effect to the tax treatment or
accounting standards used in respect thereof;

 

(iv)                              Financial covenants shall be tested as of the
end of each Accounting Quarter of the Borrower, beginning with the first full
Accounting Quarter of the Borrower occurring after the Effective Date, set forth
in each applicable table in paragraph (a) above.

 

(v)                                 On no more than one occasion after the
Effective Date, the Borrower and the Administrative Agent agree to reset the
financial covenant ratios contained in paragraph (a) above based on any change
as part of the triennial review in the accounting policy of the Borrower
concerning the charge for program rights amortization.  The Borrower shall
provide to the Administrative Agent sufficient information describing such
change, including an updated Budget and proposed new ratios on a quarterly basis
that incorporate such change,  together with any other information that the
Administrative Agent may reasonably request.  Based on such information, the
Administrative Agent agrees to propose in good faith to the Borrower new ratios
that include a similar amount of cushion to the Budget numbers as the existing
ratios in paragraph (a).  Until the Borrower and the Administrative Agent
mutually agree to such new ratios, the ratios provided in paragraph (a) above
shall continue to apply for purposes of compliance with this Section 5.04.

 

Section 5.05                             Authorizations.  Each Loan Party and
each other member of the Group shall promptly:

 

(a)                                 obtain, comply with and do all that is
necessary to maintain in full force and effect; and

 

(b)                                 upon request, supply certified copies to the
Administrative Agent of,

 

any approval by any Authorization (including, without limitation, the
Broadcasting Licenses) required under any law or regulation of a Relevant
Jurisdiction to:

 

(i)                                     enable it to perform its obligations
under the Loan Documents;

 

55

--------------------------------------------------------------------------------


 

(ii)                                  ensure the legality, validity,
enforceability or admissibility in evidence of any Loan Document (subject to any
necessary translation of such Loan Documents and notarization of any such
translation); and

 

(iii)                               carry on its business where failure to
obtain, comply or maintain such approval by any Authorization has or is
reasonably likely to have a Material Adverse Effect.

 

Section 5.06                             Compliance with Laws.

 

(a)                                 Each Loan Party shall (and the Borrower
shall ensure that each member of the Group will) comply in all respects with
(i) all Anti-Corruption Laws and applicable Sanctions to which it is subject and
(ii) all other laws to which it is subject, if, in the case of this clause (ii),
failure so to comply has or is reasonably likely to have a Material Adverse
Effect.

 

(b)                                 The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

 

Section 5.07                             Taxation.

 

(a)                                 The Borrower shall (and shall ensure that
each member of the Group will) pay and discharge all Taxes imposed upon it or
its assets within the time period allowed without incurring penalties unless and
only to the extent that:

 

(i)                                     such payment is being contested in good
faith;

 

(ii)                                  adequate reserves are being maintained for
those Taxes and the costs required to contest them which have been disclosed in
its latest financial statements delivered to the Administrative Agent under
Section 5.01(a); and

 

(iii)                               such payment can be lawfully withheld and
failure to pay those Taxes does not have or is not reasonably likely to have a
Material Adverse Effect.

 

(b)                                 No member of the Group may change its
residence for Tax purposes.

 

Section 5.08                             Merger.  No member of the Group shall
enter into any amalgamation, demerger, merger, consolidation or corporate
reconstruction other than a Permitted Transaction.

 

Section 5.09                             Change of Business.  The Borrower shall
not, and shall not permit any Subsidiary to, engage in any business other than a
Permitted Business.

 

Section 5.10                             Acquisitions.

 

(a)                                 Except as permitted under paragraph
(b) below, the Borrower shall not (and shall ensure that no other member of the
Group will) acquire a company or other entity or any shares or securities or a
business or undertaking (or, in each case, any interest in any of them).

 

56

--------------------------------------------------------------------------------


 

(b)                                 Paragraph (a) above does not apply to an
acquisition of a company, or other entity, or of shares, securities or a
business or undertaking (or, in each case, any interest in any of them):

 

(i)                                     where:

 

(1)                                 no Event of Default is continuing on the
closing date for the acquisition or would occur as a result of the acquisition;

 

(2)                                 in the case of acquisition of a company or
partnership, it is incorporated with limited liability or is a limited liability
partnership and it is engaged in a business substantially the same as that
carried on by the Group; and

 

(3)                                 the Total Purchase Price for such
acquisition, when aggregated with the Total Purchase Price for any other
acquisitions under this paragraph (b)(i) does not in any Financial Year of the
Borrower exceed $5,000,000 or its equivalent;

 

(ii)                                  which is a Permitted Acquisition or a
Permitted Transaction.

 

Section 5.11                             Joint Ventures.

 

(a)                                 Except as permitted under paragraph
(b) below, the Borrower shall not (and shall ensure that no other member of the
Group will):

 

(i)                                     enter into, invest in or acquire (or
agree to acquire) any shares, stock, securities or other interest in any Joint
Venture; or

 

(ii)                                  transfer any assets or lend to or
guarantee or give an indemnity for or grant any Security for the obligations of
a Joint Venture or maintain the solvency of or provide working capital to any
Joint Venture (or agree to do any of the foregoing).

 

(b)                                 Paragraph (a) above does not apply to any
acquisition of (or agreement to acquire) any interest in a Joint Venture or
transfer of assets (or agreement to transfer assets) to a Joint Venture or loan
made to or guarantee given in respect of the obligations of a Joint Venture if:

 

(i)                                     no Event of Default is continuing or
would result from such acquisition, transfer, loan or guarantee and:

 

(1)                                 the Joint Venture is engaged in a business
substantially the same as that carried on by the Group or any reasonable
extension of such business; and

 

(2)                                 the aggregate Joint Venture Investment in
any Financial Year of the Borrower in all Joint Ventures does not exceed
$5,000,000 or its equivalent;

 

57

--------------------------------------------------------------------------------


 

(ii)                                  such transaction is permitted under
Section 5.10(b)(i) or is a Permitted Acquisition or is otherwise permitted by
Section 5.14, or is a Permitted Loan or is otherwise permitted by Section 5.16.

 

Section 5.12                             Pari Passu Ranking.  Each Loan Party
shall ensure that at all times any unsecured and unsubordinated claims of any
Lender against it under the Loan Documents rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors except those
creditors whose claims are mandatorily preferred by laws of general application
to companies.

 

Section 5.13                             Negative Pledge.  In this Section 5.13,
“Quasi-Security” means an arrangement or transaction described in paragraph
(b) below.  Except as permitted under paragraph (c) below:

 

(a)                                 The Borrower shall not (and shall ensure
that no other member of the Group will) create or permit to subsist any Security
over any of its assets.

 

(b)                                 The Borrower shall not (and shall ensure
that no other member of the Group will):

 

(i)                                     sell, transfer or otherwise dispose of
any of its assets on terms whereby they are or may be leased to or re-acquired
by a member of the Group;

 

(ii)                                  sell, transfer or otherwise dispose of any
of its receivables on recourse terms;

 

(iii)                               enter into any arrangement under which money
or the benefit of a bank or other account may be applied, set-off or made
subject to a combination of accounts; or

 

(iv)                              enter into any other preferential arrangement
having a similar effect, in circumstances where the arrangement or transaction
is entered into primarily as a method of raising Financial Indebtedness or of
financing the acquisition of an asset.

 

(c)                                  Paragraphs (a) and (b) above do not apply
to any Security or (as the case may be) Quasi-Security, which is:

 

(i)                                     a Permitted Security; or

 

(ii)                                  a Permitted Transaction.

 

Section 5.14                             Disposals.

 

(a)                                 Except as permitted under paragraph
(b) below, the Borrower shall not (and shall ensure that no other member of the
Group will) enter into a single transaction or a series of transactions (whether
related or not) and whether voluntary or involuntary to sell, lease, transfer or
otherwise dispose of any asset.

 

(b)                                 Paragraph (a) above does not apply to any
sale, lease, transfer or other disposal:

 

58

--------------------------------------------------------------------------------


 

(i)                                     of assets made while no Event of Default
is continuing or would result from such sale, lease, transfer or other disposal,
where the higher of the market value and net consideration receivable (when
aggregated with the higher of the market value and net consideration received or
receivable for any other sale, lease, license, transfer or other disposal made
under this paragraph (b)(i)) does not in any Financial Year of the Borrower,
exceed $5,000,000 or its equivalent, subject (in relation to any asset which
constitutes Collateral) to the provisions of the Security Documents;

 

(ii)                                  of assets to a member of the Group made
while no Event of Default is continuing or would result from such sale, lease,
transfer or other disposal; or

 

(iii)                               which is a Permitted Disposal or a Permitted
Transaction.

 

Section 5.15                             Arm’s Length Basis.

 

(a)                                 Except as permitted by paragraph (b) below,
the Borrower shall not (and shall ensure that no other member of the Group will)
enter into any transaction with any Affiliate other than a member of the Group
unless:

 

(i)                                     the terms of such transaction are no
less favorable to the Borrower or such other member of the Group, as the case
may be, than those that could be obtained in a comparable transaction at the
time of such transaction in arm’s length dealings with a Person who is not such
an Affiliate;

 

(ii)                                  in the event such transaction involves an
aggregate amount in excess of €20 million, the terms of such transaction have
been approved by a majority of the members of the Board and by a majority of the
members of the Board having no personal stake in such transaction, if any (and
such majority or majorities, as the case may be, determines that such
transaction satisfies the criteria in paragraph (i) above); and

 

(iii)                               in the event such transaction involves an
aggregate amount in excess of €75 million, the Borrower has received a written
opinion from an independent investment banking firm of internationally
recognized standing that such transaction is not materially less favorable than
those that might reasonably have been obtained in a comparable transaction at
such time on an arm’s length basis from a Person that is not an Affiliate.

 

(b)                                 The following transactions shall not be a
breach of this Section 5.15:

 

(i)                                     any cash dividends, redemption of
capital or distributions made by a member of the Group to a member of the Group
to the extent permitted under Section 5.22;

 

(ii)                                  fees, costs and expenses payable under the
Loan Documents in the amounts agreed by the Administrative Agent;

 

(iii)                               any Permitted Transaction; and

 

59

--------------------------------------------------------------------------------


 

(iv)                              any transaction between or among (x) any
member of the Group and (y) the Administrative Agent and any of its Affiliates,
including, without limitation, the Term Loan Credit Agreement and the 2017 PIK
Notes Indenture.

 

Section 5.16                             Loans or Credit.

 

(a)                                 Except as permitted under paragraph
(b) below, the Borrower shall not (and shall ensure that no other member of the
Group will) be a creditor in respect of any Financial Indebtedness.

 

(b)                                 Paragraph (a) above does not apply to:

 

(i)                                     a loan made by a member of the Group
while no Event of Default is continuing or would result from the making of such
loan, which when aggregated with the principal amount of any other loans made
under this paragraph does not in any Financial Year of the Borrower, exceed
$5,000,000 or its equivalent; or

 

(ii)                                  a Permitted Loan or a Permitted
Transaction.

 

Section 5.17                             No Guarantees or Indemnities.

 

(a)                                 Except as permitted under paragraph
(b) below, the Borrower shall not (and shall ensure that no other member of the
Group will) incur or allow to remain outstanding any guarantee or guarantees in
respect of any obligation of any person where the maximum aggregate contingent
liability of the Group under all such guarantees exceeds $5,000,000 at any time.

 

(b)                                 Paragraph (a) does not apply to a guarantee
which is:

 

(i)                                     a Permitted Guarantee; or

 

(ii)                                  a Permitted Transaction.

 

Section 5.18                             Financial Indebtedness.

 

(a)                                 Except as permitted under paragraph
(b) below, the Borrower shall not (and shall ensure that no other member of the
Group will) incur or allow to remain outstanding any Financial Indebtedness.

 

(b)                                 Paragraph (a) above does not apply to
Financial Indebtedness which is:

 

(i)                                     incurred while no Event of Default is
continuing or would result from such incurrence, the outstanding amount of which
does not exceed $7,000,000 (or its equivalent) in aggregate for the Group in any
Financial Year of the Borrower;

 

(ii)                                  incurred while no Event of Default is
continuing or would result from such incurrence under finance or capital leases
provided that the aggregate capital value of all such items so leased under
outstanding leases by members of the Group does not exceed $7,000,000 (or its
equivalent in other currencies) at any time; or

 

60

--------------------------------------------------------------------------------


 

(iii)                               Permitted Financial Indebtedness or a
Permitted Transaction.

 

Section 5.19                             Access.  If an Event of Default is
continuing, each Loan Party shall (and the Borrower shall ensure that each
member of the Group will) permit the Administrative Agent and/or the Security
Agent and/or accountants or other professional advisers and contractors of the
Administrative Agent or Security Agent free access at all reasonable times and
on reasonable notice at the risk and cost of the applicable Loan Party to
(a) the premises, assets, books, accounts and records of each member of the
Group and (b) meet and discuss matters with management of the Group.

 

Section 5.20                             Intellectual Property.

 

(a)                                 The Borrower shall (and shall ensure that
each other member of the Group will):

 

(i)                                     preserve and maintain the subsistence
and validity of the Intellectual Property necessary for the business of members
of the Group;

 

(ii)                                  use reasonable endeavours to prevent any
infringement in any material respect of the Intellectual Property;

 

(iii)                               make registrations and pay all registration
fees and taxes necessary to maintain the Intellectual Property owned by it in
full force and effect and record its interest in that Intellectual Property;

 

(iv)                              not use or permit the Intellectual Property to
be used by it or any relevant member of the Group in a way or take any step or
omit to take any step in respect of that Intellectual Property which may
materially and adversely affect the existence or value of the Intellectual
Property or imperil the right of any relevant member of the Group to use such
property; and

 

(v)                                 not discontinue the use of the Intellectual
Property,

 

where failure to do so, in the case of paragraphs (i), (ii) and (iii) above, or,
in the case of paragraphs (iv) and (v) above, such use, permission to use,
omission or discontinuation, is reasonably likely to have a Material Adverse
Effect.

 

(b)                                 Failure to comply with any part of paragraph
(a) above, shall not be a breach of this Section 5.20 to the extent that any
dealing with Intellectual Property which would otherwise be a breach of
paragraph (a) above is contemplated by the definition of Permitted Transaction.

 

Section 5.21                             Amendments.

 

(a)                                 Except as permitted under paragraph
(b) below, no Loan Party shall (and the Borrower shall ensure that no member of
the Group will) amend, vary, novate, supplement, supersede, waive or terminate
the constitutional documents of a Loan Party or another member of the Group, the
Term Loan Credit Agreement, the 2017 PIK Notes Indenture, the 2017 Notes
Indenture, the 2016 Notes Indenture or the 2015 Notes Indenture, in each case in
any manner adverse to the Lenders in any material respect.

 

61

--------------------------------------------------------------------------------


 

(b)                                 Paragraph (a) does not apply to any
amendment, variation, novation, supplement, superseding, waiver or termination
to which the Required Lenders consent.

 

Section 5.22                             Restricted Payments.

 

(a)                                 Except as permitted by paragraph (b) below,
the Borrower shall not (and the Borrower shall ensure that no member of the
Group will) directly or indirectly:

 

(i)                                     declare or pay any dividend or make any
distribution (including any payment in connection with any merger, amalgamation
or consolidation involving the Borrower or any Subsidiary of the Borrower) on or
in respect of its Capital Stock except:

 

(1)                                 dividends or distributions payable solely in
Capital Stock of the Borrower (other than Disqualified Stock) or in options or
warrants or other rights to purchase such Capital Stock of the Borrower; and

 

(2)                                 dividends or distributions payable to the
Borrower or a Subsidiary of the Borrower (and, if such Subsidiary has
shareholders other than the Borrower or other Subsidiaries of the Borrower, to
its other shareholders on a pro rata basis);

 

(ii)                                  purchase, redeem, retire or otherwise
acquire for value any Capital Stock of the Borrower held by Persons other than
the Borrower or a Subsidiary of the Borrower (other than in exchange for Capital
Stock of the Borrower (other than Disqualified Stock));

 

(iii)                               purchase, repurchase, prepay, repay, redeem,
defease or otherwise acquire or retire for value, prior to scheduled maturity,
scheduled repayment or scheduled sinking fund payment, any Subordinated
Obligations (other than the purchase, repurchase, prepayment or repayment
redemption, defeasance or other acquisition or retirement of Subordinated
Obligations purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition); or

 

(iv)                              make any Restricted Investment in any Person;

 

(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Restricted Investment referred to in clauses
(i) through (iv) shall be referred to herein as a “Restricted Payment”).

 

(b)                                 Paragraph (a) above does not apply to:

 

(i)                                     so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, the purchase,
redemption or other acquisition, cancellation or retirement for value of Capital
Stock, or options, warrants, equity appreciation rights or other rights to
purchase or acquire Capital Stock of the Borrower or any Subsidiary of the
Borrower or any parent of the Borrower held by any existing or former employees
or management of the Borrower or any Subsidiary of the Borrower or their
assigns, estates

 

62

--------------------------------------------------------------------------------


 

or heirs, in each case in connection with the repurchase provisions under
employee stock option or stock purchase agreements or other agreements to
compensate management employees; provided that such redemptions or repurchases
pursuant to this clause will not exceed $3,000,000 in the aggregate for all such
redemptions and repurchases;

 

(ii)                                  repurchases of Capital Stock deemed to
occur upon the exercise of stock options, warrants or other convertible
securities if such Capital Stock represents a portion of the exercise price
thereof or withholding tax thereon; and

 

(iii)                               the issuance of Capital Stock other than
Disqualified Stock upon conversion of the 2015 Notes.

 

Section 5.23                             Additional Guarantees.  The Borrower
shall cause each Subsidiary that is not a Subsidiary Guarantor (other than CET
21 and its Subsidiaries) that, after the Effective Date, guarantees the 2017 PIK
Notes, the 2015 Notes or any other Financial Indebtedness incurred by the
Borrower, CME NV or CME BV under a credit facility or in connection with a
capital markets transaction, in each case including any refinancing thereof, to
simultaneously or prior thereto provide a guarantee on substantially the same
terms and conditions as those set forth in Exhibit A to the Guarantee.
Notwithstanding the foregoing, the Borrower shall not be obligated to cause such
Subsidiary to guarantee the Revolving Loans to the extent that the grant of such
Guarantee would not be consistent with applicable laws or would be reasonably
likely to result in any liability for officers, directors or shareholders of
such Subsidiary.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.01                             Events of Default.  If any of the
following events (each an “Event of Default”) shall occur:

 

(a)                                 non-payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 non-payment of any interest on any Loan or
other fee payable under the Loan Documents, within three (3) Business Days after
the same shall become due and payable;

 

(c)                                  any representation or warranty made or
deemed made by the Loan Parties in Article III hereof or in any other Loan
Document, or in any amendment hereof or thereof, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment hereof or
thereof, shall prove to have been incorrect in any material respect when made or
deemed made;

 

(d)                                 the Loan Parties shall fail to observe or
perform (i) any covenant, condition or agreement contained in Section 5.01(a),
Section 5.01(b), Section 5.01(d), Section 5.01(g)(ii), Section 5.05(b) and
Section 5.09; provided that no Event of Default under this clause (i) will occur
if the failure to comply is capable of remedy and is remedied within five
(5) Business Days of the earlier of (A) the Administrative Agent or any Lender
giving notice to the Borrower and

 

63

--------------------------------------------------------------------------------


 

(B) the Borrower becoming aware of the failure to comply or (ii) any covenant,
condition or agreement contained in Section 5.02, Section 5.03, Section 5.04,
Section 5.05(a), Section 5.08, Section 5.10, Section 5.11, Section 5.13,
Section 5.14, Section 5.16, Section 5.17, Section 5.18, Section 5.22 and
Section 5.23;

 

(e)                                  the Loan Parties shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those contained in paragraphs (a), (b) or (d) above), and such failure
shall continue unremedied for a period of 30 days after written notice thereof
from the Administrative Agent or a Lender to the Borrower;

 

(f)                                   (i) an “event of default” shall occur
under the 2017 PIK Notes Indenture, 2017 Notes Indenture and 2015 Notes
Indenture, in each case as such term is defined therein, (ii) the principal
amount of any other Material Indebtedness is not paid at the maturity thereof
(whether at stated maturity, acceleration or otherwise) or (iii) a default shall
occur under any other Material Indebtedness which results in the acceleration of
such other Material Indebtedness prior to the stated maturity thereof;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
winding-up, reorganization or other relief in respect of any Loan Party or
Significant Subsidiary or its debts, or of a substantial part of its assets,
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect (“Bankruptcy Law”) or (ii) the
appointment of a receiver, liquidator, trustee, custodian, sequestrator,
conservator, compulsory manager or similar official for any Loan Party or
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60
consecutive days or a final, not temporary or interim, unappealable order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)                                 any Loan Party or Significant Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, winding-up, reorganization or other relief under any Bankruptcy
Law, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (g) of
this Article, (iii) apply for or consent to the appointment of a receiver,
liquidator, trustee, custodian, sequestrator, conservator, compulsory manager or
similar official for any Loan Party or Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(i)                                     any Loan Party or Significant Subsidiary
is unable or shall admit in writing its inability to pay its debts generally;

 

(j)                                    the Borrower or any of its Significant
Subsidiaries fails to satisfy any final and non-appealable judgment or arbitral
award against it or its assets made by any competent court or tribunal to which
it or its assets is or are subject, where the amount of relief from, and/or a
liability (including, without limitation, any pre- and/or post-judgment interest
but excluding any award in respect of costs or relevant proceedings) under such
judgment or award, of the

 

64

--------------------------------------------------------------------------------


 

Borrower and any of its Significant Subsidiaries as a whole is at any time in
aggregate amount at least $25,000,000 (or its equivalent in any currency);

 

(k)                                 a Change of Control shall occur; provided
that such Change of Control shall not have been caused directly or indirectly by
any action taken by Time Warner Inc. or any of its Affiliates;

 

(l)                                     this Agreement or any other Loan
Document shall at any time and for any reason be declared by a court of
competent jurisdiction to be null and void, or a proceeding shall be commenced
by any Loan Party or any other person, or by any Governmental Authority, seeking
to establish the invalidity or unenforceability thereof (exclusive of questions
or interpretation of any provision thereof), or any Loan Party shall repudiate
or deny any portion of its financial obligation under this Agreement or any
other Loan Document; or

 

(m)                             any security interest and Security purported to
be created by any Security Document with respect to any Collateral shall cease
to be in full force and effect, or shall cease to give the Administrative Agent,
for the benefit of the Secured Parties, the Security, rights, powers and
privileges purported to be created and granted under such Security Document
(including a perfected security interest in and Security on all of the
Collateral thereunder in the manner provided for in the Amended Intercreditor
Agreement) in favor of the Administrative Agent, or shall be asserted by the
Borrower or any other Loan Party not to be a valid, perfected, security interest
in or Security on the Collateral covered thereby in the manner provided for in
the Amended Intercreditor Agreement;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraphs (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the applicable Required Lenders shall, by notice to the Borrower, take any of
the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in paragraphs (g) or
(h) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower, and
(iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents.

 

65

--------------------------------------------------------------------------------


 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

Section 7.01                             Appointment and Authority.  Each Lender
hereby irrevocably appoints Time Warner Inc. (or any of its Affiliates as
selected from time to time by Time Warner Inc. in its sole discretion) to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.  The Lenders
and the Borrower agree that, notwithstanding any provision contained in
Section 7.06, at any time Time Warner Inc. or any of its Affiliates is the
Administrative Agent under this Agreement, each of Time Warner Inc. or such
Affiliate shall be permitted to assign its rights and duties as Administrative
Agent under this Agreement to any of its Affiliates without requiring the prior
consent of any Lender and without creating any duty to consult the Borrower. 
Upon the occurrence of any such assignment, (i) the parties thereto shall
provide prompt notice thereof to the Lenders and the Borrower, along with
updated notice information for purposes of Section 8.01(a)(ii), (ii) Time Warner
Inc. or its Affiliate, as applicable, shall be discharged from its duties and
obligations under this Agreement and under the other Loan Documents as if
otherwise constituting a resignation under Section 7.06 at the time such Person
makes such assignment and (iii) the assignee to such assignment shall be subject
to all other rights and duties under this Article VII.

 

Section 7.02                             Administrative Agent Individually.

 

(a)                                 The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.  Each Lender is aware that
the Administrative Agent or its affiliates owns equity interests in the Borrower
and, as an equity owner, may take or omit to take actions relating thereto or as
a result of its equity ownership in its sole discretion.

 

66

--------------------------------------------------------------------------------


 

Section 7.03                             Duties of Administrative Agent;
Exculpatory Provisions.

 

(a)                                 The Administrative Agent’s duties hereunder
and under the other Loan Documents are solely ministerial and administrative in
nature and the Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. 
Without limiting the generality of the foregoing, the Administrative Agent shall
not be subject to any fiduciary or other implied duty, whether or not a Default
or Event of Default has occurred or is continuing and shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law.  The Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 8.02 or
Article VI) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default or the event or events that give or may give rise to
any Default unless and until the Borrower or any Lender shall have given notice
to the Administrative Agent describing such Default and such event or events.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than (but
subject to the foregoing clause (ii)) to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

(d)                                 Nothing in this Agreement or any other Loan
Document shall require the Administrative Agent or any of its Related Parties to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender and each Lender confirms to the Administrative Agent that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

 

67

--------------------------------------------------------------------------------


 

Section 7.04                             Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender the Administrative Agent
may presume that such condition is satisfactory to such Lender unless an officer
of the Administrative Agent responsible for the transactions contemplated hereby
shall have received notice to the contrary from such Lender prior to the making
of such Loan, and in the case of a Loan, such Lender shall not have made
available to the Administrative Agent such Lender’s ratable portion of such
Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 7.05                             Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  Each such sub-agent and the Related Parties of the Administrative
Agent and each such sub-agent shall be entitled to the benefits of all
provisions of this Article VII and Section 8.03 (as though such sub-agents were
the “Administrative Agent” under the Loan Documents) as if set forth in full
herein with respect thereto.  The Administrative Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Administrative Agent acted with gross negligence or willful misconduct
in the selection of such sub-agents.

 

Section 7.06                             Resignation of Administrative Agent. 
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank or a trust company with
an office in the United States of America, or an affiliate of such a bank or
trust company; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each applicable Lender, directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph; provided further that so long as no such successor

 

68

--------------------------------------------------------------------------------


 

Administrative Agent shall have accepted such appointment the Borrower shall
have the right to appoint, at its own cost and expense, a successor
Administrative Agent, which successor Administrative Agent shall be a commercial
bank or a trust company with an office in the United States of America (an
“Interim Administrative Agent”), which Interim Administrative Agent shall serve
as Administrative Agent in all respects (with the rights, privileges and
obligations thereof, including without limitation the right to resign (and
appoint a successor) as set forth above in this Section 7.06) until such time as
the Required Lenders appoint a successor thereto in accordance with the
provisions described above in this Section 7.06).  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations as
Administrative Agent hereunder and under the other Loan Documents and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as a successor Administrative Agent or Interim
Administrative Agent has been appointed as provided for above in this paragraph.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties as Administrative Agent of the retiring
(or retired) Administrative Agent, and the retiring Administrative Agent shall
be discharged from all of its duties and obligations as Administrative Agent
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 8.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Section 7.07                             Non-Reliance on Administrative Agent
and Other Lenders.  Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deep appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder. 
Each Lender confirms to the Administrative Agent, each other Lender and each of
their respective Related Parties that it (i) possesses (individually or through
its Related Parties) such knowledge and experience in financial and business
matters that it is capable, without reliance on the Administrative Agent, any
other Lender or any of their respective Related Parties, of evaluating the
merits and risks (including tax, legal, regulatory, credit, accounting and other
financial matters) of (x) entering into this Agreement, (y) making Loans and
other extensions of credit hereunder and under the other Loan Documents and
(z) taking or not taking actions hereunder and thereunder, (ii) is financially
able to bear such risks and (iii) has determined that

 

69

--------------------------------------------------------------------------------


 

entering into this Agreement and making Loans and other extensions of credit
hereunder and under the other Loan Documents is suitable and appropriate for it.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01                             Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and shall be deemed validly given upon personal delivery or
one day after being sent by overnight courier service and, if sent by facsimile,
to the extent transmitted by 3:00 pm (local time of recipient) on a Business
Day, will be deemed to have been received on that Business Day, and if
transmitted by facsimile after 3:00 pm (local time of the recipient) on a
Business Day or any other day, then on the Business Day next following the day
of transmittal (so long as for notices or other communications sent by
facsimile, the transmitting facsimile machine records electronic conformation of
the due transmission of the notice), at the following address or facsimile
number, or at such other address or facsimile number as a party may designate to
the other parties:

 

(i)                                     if to the Borrower or any other Loan
Party:

 

Central European Media Enterprises Ltd.
c/o CME Media Services Ltd.
Kříženeckého náměstí 1078/5
152 00  Prague 5 - Barrandov
Czech Republic
Facsimile:      + 420-242-464-483
Attention:      Legal Counsel

 

with a copy to (which shall not constitute notice):

 

DLA Piper LLP (US)
1251 Avenue of the Americas
New York, NY 10020
Attention:        Jeffrey A. Potash
            Penny J. Minna
Facsimile:        + 1 (212) 335-4510

 

(ii)                                  if to the Administrative Agent and Time
Warner Inc., in its role as Lender: Time Warner Inc., to it at One Time Warner
Center, New York, NY 10019, Attention Chief Financial Officer (Facsimile No. + 1
(212) 484-7175), with copies to its General Counsel (Facsimile No. + 1 (212)
484-7167) and its Treasurer (Facsimile No. + 1 (212) 484-7151); and

 

70

--------------------------------------------------------------------------------


 

(iii)                               if to any other Lender, to it at its address
(or fax number) set forth in any Assignment and Assumption.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Section 8.02                             Waivers; Amendments.

 

(a)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase or extend the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment without the written consent of each Lender affected thereby, (iv) change
Section 2.08(b) or Sections 2.15(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender affected thereby, (v) change any of the provisions of this Section 8.02
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, (vi) release any Subsidiary
Guarantor from liability under the Guarantee or limit the liability of any
Subsidiary Guarantor in respect of the Guarantee, without the written consent of
each Lender or (vii) release all or substantially all of the Collateral from the
Security of the Security Documents, without the written consent of each Lender.

 

(b)                                 Notwithstanding the provisions set forth in
Section 8.02(a) above, the Borrower’s consent shall not be required for (A) any
amendment to this Agreement to incorporate usual and customary capital adequacy
or conduit lender provisions or (B) amendments to Article II or Article VII of
this Agreement (and related definitions), in each case that are necessary (as
determined by the Required Lenders in good faith) to facilitate the appointment
of a successor Administrative Agent or an assignment by a Lender otherwise
permitted by this Agreement and

 

71

--------------------------------------------------------------------------------


 

so long as any such amendment does not create or result in the imposition of any
obligation on the Borrower which is in any way more burdensome on the Borrower
than as set forth herein.

 

Section 8.03                             Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Loan Parties shall pay (i) all
reasonable invoiced out-of-pocket expenses incurred by the Administrative Agent
and the Lenders, including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent and the Lenders, in
connection with any amendments, modifications or waivers of the provisions of
the Loan Documents (whether or not the transactions contemplated thereby shall
be consummated), (ii) all documented out-of-pocket expenses invoiced to and
incurred by the Administrative Agent and/or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent and the
Lenders, in connection with the enforcement or protection of their rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans and (iii) fees of the Administrative Agent in connection with the
administration of the Loan Documents to the extent that Time Warner Inc. or one
of its Affiliates is not the Administrative Agent hereunder.

 

(b)                                 The Borrower agrees, to the fullest extent
permitted by law, to indemnify and hold harmless the Administrative Agent and
each Lender and each Related Party of any of the foregoing Persons (the
“Indemnified Parties”) from and against any and all claims, damages, losses,
liabilities, costs, penalties, fees and expenses (including reasonable fees and
disbursements of counsel) of any kind or nature whatsoever for which any of them
may become liable or which may be incurred by or asserted against any of the
Indemnified Parties (other than claims and related damages, losses, liabilities,
costs, penalties, fees and expenses made by the Administrative Agent or a Lender
(or their respective  successors or assignees) against the Administrative Agent
or any other Lender (or their respective successors or assignees), as
applicable) arising out of, related to or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (i) the
execution or delivery of any Loan Document or any other document or instrument
contemplated thereby, the performance by the Loan Parties of their respective
obligations thereunder, or the consummation of the transactions contemplated
thereby, (ii) any violation by the Borrower or any Subsidiary of the Borrower of
any Environmental Law or any other law, rule, regulation or order, (iii) the
actual or proposed use of the proceeds of any Loan, or (iv) any transaction in
which any proceeds of any Loan are applied (EXCLUDING ANY SUCH CLAIM, DAMAGE,
LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE SOUGHT TO BE RECOVERED BY ANY
INDEMNIFIED PARTY TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE HAS BEEN DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT
OF A COURT OF COMPETENT JURISDICTION TO HAVE SOLELY RESULTED BY REASON OF THE
GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY.  IT
IS THE INTENT OF THE PARTIES HERETO THAT EACH INDEMNIFIED PARTY SHALL, TO THE
EXTENT PROVIDED IN THIS SECTION 8.03(b), BE INDEMNIFIED FOR ITS OWN ORDINARY,
SOLE OR CONTRIBUTORY NEGLIGENCE.  In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 8.03(b) applies, such
indemnity shall be

 

72

--------------------------------------------------------------------------------


 

effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors, any Indemnified
Party or any other Person, whether or not any Indemnified Party is otherwise a
party thereto and whether or not the Transaction is consummated.

 

(c)                                  To the extent that any Loan Party fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraphs (a) or (b) of this Section, each Lender severally agrees to pay to
the Administrative Agent such Lender’s pro rata share computed on the Credit
Exposure of such Lender to the Credit Exposure of all Lenders determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability, cost, penalty, fee or related
expense, as the case may be, was incurred by or asserted against such Person in
its respective capacity as such.

 

(d)                                 To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnified Party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnified Party referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)                                  All amounts due under this Section shall be
payable not later than three (3) Business Days after written demand therefor,
such demand to be in reasonable detail setting forth the basis for and method of
calculation of such amounts.

 

Section 8.04                             Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby and each assignee and successor shall
deliver the forms required to be delivered by a Lender pursuant to
Section 2.14(e).  The Borrower may not assign or otherwise transfer any of its
rights or obligations under this Agreement without the prior written consent of
each Lender.  No Lender may assign its Loans hereunder without the prior consent
of the Borrower not to be unreasonably withheld; provided that such consent
shall be deemed to have been given if the Borrower has not responded to a
proposed assignment within five (5) Business Days following its receipt of
notice of such proposed assignment; provided, further, that the Borrower’s
consent shall not be required (i) for any assignments by Time Warner Inc. to any
of its Affiliates (including, for the avoidance of doubt, TWMH) and (ii) at any
time an Event of Default has occurred and is continuing at the time of such
assignment.

 

(b)                                 The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption.  From and
after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party to this Agreement and, to

 

73

--------------------------------------------------------------------------------


 

the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 2.11, 2.14 and 8.03 with respect to facts and circumstances occurring
prior to the effective date of such assignment.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices
in the United States a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement; provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to
Section 8.02(a) that affects such Participant.  Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11, 2.12 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent.

 

(f)                                   Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any such pledge or
assignment to a Federal Reserve Bank or other central bank, and this
Section 8.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such

 

74

--------------------------------------------------------------------------------


 

pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.

 

(g)                                  The Borrower, upon receipt of written
notice from any Lender, agrees to issue Revolving Loan Notes to any Lender
requiring Revolving Loan Notes to facilitate transactions of the type described
in paragraph (f) above.

 

Section 8.05                             Survival.  All covenants, agreements,
representations and warranties made by the Loan Parties herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.11 and
2.14, Article VII and Sections 8.03 and 8.12 shall survive and remain in full
force and effect regardless of the consummation of the Transactions, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

 

Section 8.06                             Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  This Agreement shall become effective on the Effective Date, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 8.07                             Severability.  Any provision of this
Agreement or the Loan Documents held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 8.08                             Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender to or for
the credit or the account of the Borrower or any Subsidiary Guarantor against
any and all of the obligations of the Borrower or such Subsidiary Guarantor
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such obligations of the Borrower or

 

75

--------------------------------------------------------------------------------


 

such Subsidiary Guarantor may be owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender under this Section 8.08 are in addition
to other rights and remedies (including other rights of setoff) that such Lender
may have.  Each Lender agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

Section 8.09                             Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court.  To the extent that any Loan Party has
or hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, such Loan Party hereby irrevocably waives such immunity in
respect of its obligations under this Agreement.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, Security Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement against the
Borrower or any Subsidiary Guarantor or any of their respective properties in
the courts of any jurisdiction (i) to enforce a judgment obtained in accordance
with this Section or (ii) to proceed against the Collateral under any Security
Document.

 

(c)                                  Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section 8.09.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 8.01.  In addition, each Loan Party hereby irrevocably designates,
appoints and empowers CT Corporation System, the principal office of which is
111 Eighth Avenue, New York, NY 10011 (the “Process Agent”), in the case of any
suit, action or proceeding brought in the United States as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any kind and all legal process,
summons, notices and documents that may be served in any action or proceeding
arising out of or in connection with this Agreement or any other Loan Document. 
By executing

 

76

--------------------------------------------------------------------------------


 

this Agreement, each Loan Party hereby confirms that the Process Agent
irrevocably accepts such designation, appointment and agency, which shall remain
in full force and effect until such time that a notice is delivered by the
Process Agent and each Loan Party to the Lenders (in form and substance
reasonably satisfactory to the Lenders) stating that the Process Agent will no
longer be serving as Process Agent, at which time each Loan Party shall
designate a replacement Process Agent satisfactory to the Lenders (and deliver
the appropriate documentation in respect thereof as reasonably requested by the
Lenders).  Such service may be made by mailing (by registered or certified mail,
postage prepaid) or delivering a copy of such process to such Person in care of
the Process Agent at the Process Agent’s above address, and such Person hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf.  As an alternative method of service, each Loan Party irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing (by registered or certified mail, postage prepaid) of copies of
such process to the Process Agent or such Person at its address specified in
Section 8.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 8.10                             Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 8.11                             Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 8.12                             Confidentiality.

 

(a)                                 Time Warner Inc., in its capacity as
Administrative Agent and/or Lender, and the Borrower agree to maintain
confidentiality in the manner set forth in the Confidentiality Agreement;
provided that, notwithstanding any other provision in the Confidentiality
Agreement to the contrary, subject to an agreement containing provisions no less
restrictive than those of this Section 8.12, Time Warner Inc. may disclose any
Information (as defined below) to any assignee of, or any prospective assignee
of, any of its rights or obligations under this Agreement, either as
Administrative Agent or Lender.

 

(b)                                 In addition, each of the Administrative
Agent (if not Time Warner Inc.) and the Lenders (other than Time Warner Inc.)
agrees to maintain the confidentiality of the Information and not to disclose or
permit its disclosure to any Person, for a period of at least one (1) year
following the termination of this Agreement, except that Information may be
disclosed (a) to its

 

77

--------------------------------------------------------------------------------


 

Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by or legally obligated to disclose it pursuant to a request of any regulatory
authority or Governmental Authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions no less restrictive than those
of this Section, to (i) any assignee of, or any prospective assignee of, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other similar transaction under which payments are to be made by reference to
the Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency, or (ii) the CUSIP Service Bureau or
any similar organization, (h) with the consent of the Borrower or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower.

 

(c)                                  For purposes of this Section, “Information”
means all information received at any time prior to the Effective Date and
afterwards from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Effective Date, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information, and at least reasonable care.

 

Section 8.13                             Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section 8.13 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together (to the extent lawful) with
interest thereon to the date of repayment, shall have been received by such
Lender.

 

78

--------------------------------------------------------------------------------


 

Section 8.14                             No Waiver; Remedies.  No failure on the
part of any party hereto to exercise, and no delay in exercising, any right
under this Agreement or any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies of the Administrative Agent and the Lenders provided in this Agreement
are cumulative and not exclusive of any remedies that they would otherwise
have.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

Section 8.15                             USA Patriot Act Notice and “Know Your
Customer” Provisions.  Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act and pursuant to other applicable “know your
customer” and anti-money laundering rules and regulations, it may be required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Act.  The Borrower shall, following
a request by the Administrative Agent or any Lender, provide all documentation
and other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.

 

Section 8.16                             Judgment Currency.

 

(a)                                 The Loan Parties’ obligations hereunder and
under the other Loan Documents to make payments in Dollars (pursuant to such
obligation, the “Obligation Currency”) shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the respective Lender of the full amount of the Obligation Currency expressed
to be payable to the Administrative Agent or such Lender under this Agreement or
the other Loan Documents.  If, for the purpose of obtaining or enforcing
judgment against any Loan Party in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made at the rate of exchange (as quoted by the Administrative Agent or if the
Administrative Agent does not quote a rate of exchange on such currency, by a
known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the Business Day immediately preceding the day
on which the judgment is given (such Business Day being hereinafter referred to
as the “Judgment Currency Conversion Date”).

 

(b)                                 If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due, the Loan Parties covenant and agree to pay, or cause
to be paid, either (i) such additional amounts, if any (but in any event not a
lesser amount) as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the

 

79

--------------------------------------------------------------------------------


 

amount of Judgment Currency stipulated in the judgment or judicial award at the
rate of exchange prevailing on the Judgment Currency Conversion Date, or
(ii) such amount, in the Obligation Currency, equal to the amount of the
applicable judgment denominated in Judgment currency, converted to the
Obligation Currency in accordance with the Judgment Currency Conversion Date.

 

(c)                                  For purposes of determining the rate of
exchange for this Section 8.16, such amounts shall include any premium and costs
payable in connection with the purchase of the Obligation Currency.

 

Section 8.17                             Independence of Covenants.  All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
Event of Default if such action is taken or condition exists.

 

Section 8.18                             No Personal Liability of Directors,
Officers, Employees, Incorporators or Stockholders.  No director, officer,
employee, incorporator or shareholder of the Borrower, or any of its
Subsidiaries, as such, shall have any liability for any obligations of the
Borrower or any of its Subsidiaries with respect to the Loans, this Agreement or
the Guarantees hereof, or for any claim based on, in respect of, or by reason
of, such obligations or their creation.  Each Lender by making a Loan hereunder
waives and releases all such liability.  The waiver and release are part of the
consideration for the Borrower’s entry into this Agreement and its borrowing of
Loans hereunder.

 

[Signature Pages to Follow]

 

80

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

CENTRAL EUROPEAN MEDIA ENTERPRISES LTD, as Borrower

 

 

 

 

 

 

By:

/s/ David Sturgeon

 

 

Name: David Sturgeon

 

 

Title: acting Chief Financial Officer

 

81

--------------------------------------------------------------------------------


 

 

TIME WARNER INC., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Edward B. Ruggiero

 

 

Name: Edward B. Ruggiero

 

 

Title: Senior Vice President & Treasurer

 

 

 

TIME WARNER INC., as Lender

 

 

 

 

 

 

By:

/s/ Edward B. Ruggiero

 

 

Name: Edward B. Ruggiero

 

 

Title: Senior Vice President & Treasurer

 

 

 

82

--------------------------------------------------------------------------------


 

SCHEDULE 2.01
Commitments

 

Commitments

 

Lender

 

Commitment (US$)

 

Time Warner Inc.

 

US$

115,000,000

 

 

 

 

 

 

Total

 

US$

115,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.08

 

Filing or Stamp Tax

 

Curaçao stamp tax (zegelbelasting) amounting to not more than NAFL 20 ($11.20)
per page of document and/or registration tax of NAFL 10 ($5.60) per document
will be payable in Curaçao in respect of or in connection with (i) the
execution, delivery and/or enforcement by legal proceedings of the Credit
Agreement and any other Loan Document including the Subsidiary Guarantee or
(ii) the performance by any party of its obligations thereunder, in each case to
the extent that such actions take place in Curaçao, or in case of registration
in Curaçao of documents or if such documents are brought into the courts of
Curaçao. Moreover, court fees will be due in the case of litigation in the
courts of Curaçao.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.13

 

Subsidiaries

 

Company

 

Jurisdiction of Organization

 

Ownership/Voting Interest

 

BTV Media Group EAD

 

Bulgaria

 

94

%

Media Pro Sofia EOOD*

 

Bulgaria

 

100

%

Radiocompany C.J. OOD

 

Bulgaria

 

69.56

%

Media Pro Audiovizual d.o.o.*

 

Croatia

 

100

%

Nova TV d.d.

 

Croatia

 

100

%

Central European Media Enterprises N.V.

 

Curaçao

 

100

%

BONTONFILM a.s.

 

Czech Republic

 

100

%

CET 21 spol. s r.o.

 

Czech Republic

 

100

%

CME Services s.r.o.

 

Czech Republic

 

100

%

Čertova nevěsta, s.r.o.

 

Czech Republic

 

100

%

Meme Media a.s.

 

Czech Republic

 

100

%

Pro Video Film & Distribution Kft.

 

Hungary

 

100

%

Pro Digital S.R.L.

 

Moldova

 

100

%

CME Bulgaria B.V.

 

Netherlands

 

94

%

CME Development Financing B.V.

 

Netherlands

 

100

%

CME Investments B.V.

 

Netherlands

 

100

%

CME Media Enterprises B.V.

 

Netherlands

 

100

%

CME Media Pro B.V.

 

Netherlands

 

100

%

CME Media Pro Distribution B.V.

 

Netherlands

 

100

%

CME Programming B.V.

 

Netherlands

 

100

%

CME Slovak Holdings B.V.

 

Netherlands

 

100

%

Domino Productions S.R.L.

 

Romania

 

51

%

Hollywood Multiplex Operations S.R.L.

 

Romania

 

100

%

Mediapro Magic Factory S.R.L.

 

Romania

 

100

%

Media Pro Distribution S.R.L.

 

Romania

 

100

%

Media Pro International S.A.*

 

Romania

 

100

%

Mediapro Music Entertainment S.R.L.

 

Romania

 

100

%

Media Pro Entertainment Romania S.A.

 

Romania

 

100

%

Pro TV S.A.

 

Romania

 

100

%

Pro Video S.R.L.

 

Romania

 

100

%

Studiourile Media Pro S.A.

 

Romania

 

92.21

%

BONTONFILM a.s.

 

Slovak Republic

 

100

%

MARKÍZA-SLOVAKIA, spol. s r.o.

 

Slovak Republic

 

100

%

Kanal A d.o.o.

 

Slovenia

 

100

%

MMTV 1 d.o.o.*

 

Slovenia

 

100

%

POP TV d.o.o.

 

Slovenia

 

100

%

Produkcija Plus d.o.o.

 

Slovenia

 

100

%

TELEVIDEO d.o.o.

 

Slovenia

 

100

%

Glavred-Media LLC

 

Ukraine

 

10

%

CME Media Services Limited

 

United Kingdom

 

100

%

 

--------------------------------------------------------------------------------

* In liquidation

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

[To be provided separately]

 

--------------------------------------------------------------------------------